                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                            SAN JOSE DIVISION
                                  11

                                  12     SAVANAH SMITH AND THANH-                         Case No. 17-CV-05095-LHK
Northern District of California
 United States District Court




                                  13     THANH HOANG,                                     Case No. 17-CV-06594-LHK
                                                       Plaintiffs,                        ORDER GRANTING IN PART AND
                                  14
                                                                                          DENYING IN PART DEFENDANTS’
                                                 v.                                       MOTIONS FOR SUMMARY
                                  15
                                                                                          JUDGMENT
                                  16     COUNTY OF SANTA CRUZ, et al.,
                                                                                          Re: Dkt. Nos. 109, 111
                                                       Defendants.
                                  17

                                  18     LUKE SMITH, et al.,

                                  19                   Plaintiffs,

                                  20             v.

                                  21     COUNTY OF SANTA CRUZ, et al.,
                                  22                   Defendants.

                                  23
                                              Plaintiffs Ian Smith, Thanh-Thanh Hoang and Savannah Smith (collectively, “Plaintiffs”)
                                  24
                                       brought suit against Defendants County of Santa Cruz, Santa Cruz Sheriff Jim Hart (“Sheriff
                                  25
                                       Hart”), Santa Cruz County Sergeant Jacob Ainsworth (“Sergeant Ainsworth”), Santa Cruz Deputy
                                  26
                                       Chris Vigil (“Deputy Vigil”), Santa Cruz Deputy Jeffrey Eisner (“Deputy Eisner”), and Santa
                                  27
                                                                                      1
                                  28   Case Nos. 17-CV-05095-LHK; 17-CV-06594-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS FOR SUMMARY
                                       JUDGMENT
                                   1   Cruz Deputy Emma Ramponi (“Deputy Ramponi”) (collectively, “Santa Cruz Defendants”); and

                                   2   Defendants City of Capitola and Capitola Police Department (“CPD”) Officer Pedro Zamora

                                   3   (“Officer Zamora”) (collectively, “Capitola Defendants”) for the shooting of Plaintiffs’ son and

                                   4   brother, Luke Smith. Before the Court are two motions for summary judgment, one filed by the

                                   5   Santa Cruz Defendants and the other filed by the Capitola Defendants. ECF No. 1091 (“Santa Cruz

                                   6   Mot.”); ECF No. 111 (“Capitola Mot.”). Having considered the parties’ briefing, the relevant law,

                                   7   and the record in the case, the Court GRANTS IN PART and DENIES IN PART the Santa Cruz

                                   8   Defendants’ motion for summary judgment and the Capitola Defendants’ motion for summary

                                   9   judgment.

                                  10   I.       BACKGROUND
                                  11         A. Factual Background

                                  12            This case arises from the use of 40 millimeter sponge rounds, a canine, tasers, and an AR-
Northern District of California
 United States District Court




                                  13   15 assault rifle on, and the death of, Luke Smith (“Luke”) on November 19, 2016. Luke is the son

                                  14   of Plaintiffs Thanh-Thanh Hoang and Ian Smith, and the brother of Plaintiff Savannah Smith.

                                  15            Sometime during the late evening of November 18, 2016, to the early morning hours of

                                  16   November 19, 2016, Luke, who was 15 years old, took LSD with a friend. Luke then went to the

                                  17   house of his father, Plaintiff Ian Smith, at 871 Amesti Rd., in Watsonville (“Amesti residence”).

                                  18   Ian Smith lived at the Amesti residence with Luke’s uncle, Mark Woznicki (“Woznicki”). ECF

                                  19   No. 109-1 (“Blechman Decl.”), Ex. C (“Ian Smith Dep.”) at 155:5–157:9; ECF No. 113, Ex. 1

                                  20   (“Woznicki Dep.”) at 17:18–19:3.

                                  21            In the month before his death, Luke moved into the Amesti residence with his dad. Before

                                  22   that, Luke Smith lived with his mother and his sister, Savannah Smith, on Provincetown Court in

                                  23   Aptos, California. ECF No. 113-24 (“Thanh-Thanh Hoang Dep.”) at 19:11–20:18, 29:12–16,

                                  24   30:5–31:15, 34:2–10, 35:11–25. Even after moving into his father’s house, Luke kept most of his

                                  25   clothes and belongings in his room at his mother’s house in Aptos and would visit his mother a

                                  26
                                       1
                                  27       All citations refer to the 17-CV-05095-LHK docket unless otherwise noted.
                                                                                        2
                                  28   Case Nos. 17-CV-05095-LHK; 17-CV-06594-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS FOR SUMMARY
                                       JUDGMENT
                                   1   couple of times a week during the last month of Luke’s life. Id. at 78:5–10, 144:20–145:5.

                                   2          Sometime around 2:30 to 3:00 a.m. in the morning of November 19, 2016, Luke’s father,

                                   3   Ian Smith, woke to Luke sitting at the top of the stairs with Luke’s friend. Ian Smith Dep. at

                                   4   156:8–24; Woznicki Dep. at 31:14–16. Luke’s friend then left the Amesti residence. Ian Smith

                                   5   Dep. at 157:8–25. Luke’s uncle, Woznicki was awoken by Luke screaming “Mark, Mark, Mark,”

                                   6   and Ian Smith informed Wozniki that Luke had taken LSD and was “having a bad trip.” Id. at

                                   7   159:3–9; Woznicki Dep. at 31:7–9.

                                   8          Luke asked the two men to go upstairs to his bedroom, so they all went upstairs.

                                   9   Ultimately, Luke took out a knife that was clipped onto his pants and attacked his uncle and father

                                  10   with the knife. Ian Smith Dep. at 165:13–21. Ian Smith and Woznicki tried to keep Luke away

                                  11   with a chair and a surfboard. Id. Luke stabbed his uncle Woznicki twice in the chest and once in

                                  12   the forearm. Woznicki Dep. at 58:15–64:15; Ian Smith Dep. at 169:24–170:25. Luke stabbed his
Northern District of California
 United States District Court




                                  13   father Ian Smith in the chest and, unknown to Ian Smith at the time, Luke also stabbed Ian Smith

                                  14   in the back. Ian Smith Dep. at 167:24–169:5, 172:23–174:12.

                                  15          After he was stabbed, Ian Smith ran down the stairs, Luke followed, and then Luke ran out

                                  16   the front door. Id. at 171:3–25. Woznicki Dep. at 64:6–15. Ian Smith locked the door. Ian Smith

                                  17   Dep. at 171:19–25. Both Ian Smith and Woznicki were seriously injured and called 911. See id.;

                                  18   ECF No. 109, Ex. H (911 Calls); id., Ex. I (Photos of Stabbing Victims). In one of the calls, Ian

                                  19   Smith pleads with the 911 operator that Woznicki is bleeding out, that Luke is the person who

                                  20   inflicted the stab wounds, that Luke is on LSD, and Ian Smith states “don’t kill him, he’s my son.”

                                  21   ECF No. 109, Ex. H (911 Calls) at SCC 454. Ultimately, both Ian Smith and Woznicki were taken

                                  22   by ambulance from the Amesti residence and then each airlifted to the hospital. Woznicki Dep. at

                                  23   78:20–79:5. Both men survived.

                                  24          Several fire/medical and police personnel responded to the 911 calls. CalFire employees

                                  25   (and EMT’s) James Kelly (“Kelly”) and Jake Holmes (“Holmes”) were among those who went to

                                  26   the Amesti residence. ECF No. 109, Ex. J (“Kelly Dep.”) at 9:10–15, 12:23–13:8, 18:15–20:11;

                                  27
                                                                                        3
                                  28   Case Nos. 17-CV-05095-LHK; 17-CV-06594-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS FOR SUMMARY
                                       JUDGMENT
                                   1   ECF No. 109, Ex. K (“Holmes Dep.”) at 8:3–9:22, 12:1–20. Because the scene was not secure,

                                   2   Kelly and Holmes had to “stage in the area” and wait for the police to come and secure the scene.

                                   3   Kelly Dep. at 19:23–20:10. As Kelly and Holmes got to the area, they saw a subject matching the

                                   4   description of Luke on the roadway, waving his arms and looking panicked and disheveled, so

                                   5   Kelly and Holmes locked the doors. Kelly Dep. at 23:7–29:6; Holmes Dep. at 13:17–20:25. Luke

                                   6   jumped on the sideboard of the engine, saying “[t]hey need help,” and Kelly and Holmes yelled at

                                   7   Luke to get off. Holmes Dep. at 19:19–23:25. At first, Luke did not respond and just stared at

                                   8   Kelly and Holmes through the window. Id. Once Luke got off the sideboard of the engine, Holmes

                                   9   told Kelly, who was driving, to “[j]ust go. Punch it.” Luke walked away and then turned back

                                  10   around and tried to jump up on the rear tailboard of the engine, but fell off as Kelly accelerated

                                  11   away from Luke. Id. at 24:1–25; Kelly Dep. at 72:25–73:20.

                                  12          The moments leading up to Luke’s death are captured by a body camera. ECF No. 113-20,
Northern District of California
 United States District Court




                                  13   Ex. 19 (“Body Camera”); ECF No. 113-21, Ex. 20 (“Video Segment”). The Court describes those

                                  14   videos and other evidence below.

                                  15          The incident occurred on a stretch of Pioneer Road, where there was a barbed wire fence

                                  16   and empty field on the right, and a wooden fence and residential homes on the left. ECF No. 109-

                                  17   4, Ex. M (“Vigil Dep.”) at 123:2–11; ECF No. 109-5, Ex. Q (“Photos of Area of Incident”). The

                                  18   parties do not dispute that Luke had a knife when interacting with officers.

                                  19          Deputy Vigil was a senior patrol deputy and the first officer on scene. The parties do not

                                  20   dispute that Deputy Vigil coordinated the response prior to Sergeant Ainsworth’s arrival. Santa

                                  21   Cruz Mot. at 7; Opp’n to Santa Cruz at 4. However, Plaintiffs assert that Sergeant Ainsworth

                                  22   never relieved Deputy Vigil of control once he arrived. Other officers who eventually arrived on

                                  23   scene included Deputies Eisner, Ramponi, Rakes, and Officer Zamora, as well as CPD Officer

                                  24   Long, WPD Sergeant Trujillo, and CPD Officers Noe Hernandez and Valadez.

                                  25          After Deputy Vigil arrived at the scene, Deputy Vigil spoke with Luke over the patrol car’s

                                  26   PA system. Deputy Vigil stated over the PA system from within the car to “put the knife down

                                  27
                                                                                         4
                                  28   Case Nos. 17-CV-05095-LHK; 17-CV-06594-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS FOR SUMMARY
                                       JUDGMENT
                                   1   buddy.” Body Camera. At this point, Deputy Vigil had a taser and his partner Fulton had a firearm

                                   2   available. Id. The deputies noted that Luke kept walking back and forth toward and away from

                                   3   them. Id. From the camera’s point of view, it appears that the deputy wearing the body camera

                                   4   steps partially out of the patrol car. Id. Deputy Vigil continued talking to Luke and reiterated that

                                   5   the officers wanted to help Luke, but that Luke needed to put the knife down first. Luke’s position

                                   6   is unclear at this point because it appears that the officer wearing the camera is standing behind the

                                   7   open door of the patrol car, and thus the view of Luke is obscured. Id.

                                   8          The body camera video shows that Deputy Vigil next asked Luke if he did any drugs, and

                                   9   Luke can be heard responding “LSD.” Id. Deputy Vigil then asked, “do you realize you have cops

                                  10   in front of you?” Id. Luke’s response cannot be heard. Id. The body camera video shows that

                                  11   Deputy Vigil gave Luke various commands, such as to open his hand, to lay down on the ground,

                                  12   to put the knife down, and to not come any closer. Id. Deputy Vigil told Luke over the PA system:
Northern District of California
 United States District Court




                                  13   “We know you’re under the influence, LSD’s a tough thing, ‘cause it’s hard to differentiate

                                  14   between reality and what’s not, right? So let’s take this nice and slow, OK?” Id. Deputy Vigil then

                                  15   told Luke to put the knife down, stop, and “don’t get any closer.” Id. Although it is unclear where

                                  16   Luke is because the body camera is still mostly blocked by the patrol car door, Deputy Vigil gives

                                  17   out the instruction for “taser,” someone yells “less lethal,” and an officer—WPD Officer Noe

                                  18   Hernandez––fires a 40 millimeter sponge round. Id.; ECF No. 113-11, Ex. 10 (“Hernandez Dep.”)

                                  19   at 26:23–27:7. Deputy Vigil testified that at this point Luke was walking “back and forth[,] so

                                  20   towards us and away from us a little bit” and that the closest Luke got to the patrol car was “about

                                  21   a car and a half to two car lengths roughly,” or anywhere from “20 to 40 feet.” Vigil Dep. at

                                  22   140:9–141:9. Multiple officers then shouted, “drop the knife,” and Officer Hernandez fired a

                                  23   second 40 millimeter sponge round. Body Camera. Officers again shouted for Luke to “drop the

                                  24   knife,” and Officer Hernandez fired a third 40 millimeter sponge round. Id. Luke then appears to

                                  25   head off towards the wooden fence and the houses to the left of the road. Id.

                                  26          Deputy Vigil can be heard on the body camera directing the other officers to move the

                                  27
                                                                                         5
                                  28   Case Nos. 17-CV-05095-LHK; 17-CV-06594-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS FOR SUMMARY
                                       JUDGMENT
                                   1   patrol cars up. Id. Deputy Vigil can also be heard acknowledging “serge”—as in Sergeant

                                   2   Ainsworth. Id. The officers then can be heard discussing what force options they had, including

                                   3   40 millimeter sponge rounds, tasers, AR-15 rifle, and pistol. Id.

                                   4          Deputy Vigil then took out his AR-15 and made repeated commands on the PA for Luke to

                                   5   come back out to the road with his hands up. Vigil Dep. at 156:1–20; Body Camera. At this point,

                                   6   the barking of a dog can be heard. Id. Deputy Vigil then handed the PA off to another officer to

                                   7   give commands to Luke. Id. That officer made similar commands related to telling Luke to put the

                                   8   knife down.

                                   9          Deputy Vigil took over control of the PA again and can be heard telling Luke to “put the

                                  10   knife down buddy” followed by a “good job Lucas. Can you come over the fence?” Id.

                                  11          The exhibit containing the body camera video then skips to video recorded by a Capitola

                                  12   Police body camera. Id. Deputy Vigil can be heard directing Luke to “stand right here by the line.”
Northern District of California
 United States District Court




                                  13   Id. The body camera video then shows several officers begin to approach Luke on the left side of

                                  14   the road, including Officer Zamora, who was holding the canine, Kato. Id.; Vigil Dep. at 164:1–

                                  15   19. At this point, Luke was crouched down on all fours. Vigil Dep. at 163:10–23. Deputy Vigil

                                  16   continues making commands over the PA, including telling other officers that “we can’t see his

                                  17   hands, don’t move up.” Body Camera. The officers stop approaching for a few seconds. Id.

                                  18          Officer Zamora, with the canine, Deputy Vigil, Deputy Eisner, Deputy Ramponi, and

                                  19   Officer Hernandez then all advanced on Luke on the left side of the road where Luke was in the

                                  20   grass in front of the wooden fence, without using any cover to shield themselves. Id.; Vigil Dep. at

                                  21   166:17–168:22. Luke was laying on the ground when officers approached Luke in a semi-circle

                                  22   type configuration. Body Camera; ECF No. 113-8, Ex. 7 (“Zamora Dep.”) at 88:23–25. As the

                                  23   officers approached, Luke slowly stood up with his hands down by his sides and his left hand

                                  24   open. Id. Officers observed the knife in his right hand, but the body camera video shows that Luke

                                  25   keeps his hand low. Id. The officers then yelled various commands and as Luke stood up, Deputy

                                  26   Eisner tased Luke. Id. Around the same time, Officer Zamora released the canine on Luke. Id.

                                  27
                                                                                         6
                                  28   Case Nos. 17-CV-05095-LHK; 17-CV-06594-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS FOR SUMMARY
                                       JUDGMENT
                                   1   Only a second or so later, Officer Hernandez fired a 40 millimeter sponge round at Luke. Id.; ECF

                                   2   No. 109–6, Ex. T (“Hernandez Dep.”) at 38:3–42:13.

                                   3            The body camera moves around, but Luke appears to react and try to shake the canine off

                                   4   of him. Body Camera. The body camera video shows officers continuing to yell at Luke to drop

                                   5   the knife as Luke struggles with the canine that is lashing and biting Luke’s arm. Id. Finally, at

                                   6   one point, with the canine lower than him, Luke raises his right arm. Id. At this point, Deputy

                                   7   Vigil fires the AR-15, hitting Luke, and Luke falls to the ground. Id.

                                   8            With Luke on the ground, the officers continued to yell commands to “drop the knife.” Id.

                                   9   More than twenty seconds after being shot, Officer Hernandez fired another 40 millimeter sponge

                                  10   round at Luke. Id. Officers continued to yell instructions to drop the knife, but Luke does not

                                  11   move and appears to be clutching his body. Id. The autopsy report later showed that Luke suffered

                                  12   a “thoracic spine with cord injury,” and Plaintiffs’ medical expert testified that this meant that the
Northern District of California
 United States District Court




                                  13   bullet had transected Luke’s spine, meaning that if Luke had survived the gunshot wound “he

                                  14   would have had significant movement impairment, maybe paralysis.” ECF No. 113-16, Ex. 15

                                  15   (“Autopsy Report”); ECF No. 113-18, Ex. 17 (“Omalu, M.D. Dep.”). Deputy Ramponi then fired

                                  16   another 40 millimeter sponge round at Luke and someone deployed a taser. Id. Officer Zamora

                                  17   then again deployed the canine at Luke, and the canine shook Luke’s right arm for several seconds

                                  18   until the knife was freed from Luke’s hand. Id. Officers then treated Luke. Id. Ultimately, Luke

                                  19   died from the injuries he suffered.

                                  20         B. Procedural History
                                  21            Plaintiffs Thanh-Thanh Hoang (Luke’s mother) and Savannah Smith (Luke’s sister) filed

                                  22   their original complaint in case number 17-CV-05095-LHK on September 1, 2017. ECF No. 1.

                                  23   Plaintiff Ian Smith (Luke’s father) filed his original complaint in case number 17-CV-06594-LHK

                                  24   on November 15, 2017. 17-CV-06594-LHK, ECF No. 1. On November 27, 2017, the Court

                                  25   related the two cases, and on June 25, 2018, the Court consolidated the two cases. ECF Nos. 45 &

                                  26   59.

                                  27
                                                                                          7
                                  28   Case Nos. 17-CV-05095-LHK; 17-CV-06594-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS FOR SUMMARY
                                       JUDGMENT
                                   1          On July 12, 2018, Ian Smith filed his amended complaint, and on July 19, 2018, Thanh-

                                   2   Thanh Hoang and Savannah Smith filed their amended complaint. ECF Nos. 62, 64. Plaintiffs

                                   3   asserted claims against the Santa Cruz Defendants and the Capitola Defendants. See id. Plaintiffs

                                   4   also asserted claims against CPD Chief Terry McManus (“Chief McManus”), as well as the City

                                   5   of Watsonville, Watsonville Police Department (“WPD”) Chief David Honda, and WPD Officer

                                   6   Hernandez, who have since been dismissed with prejudice by stipulation. Id.; ECF Nos. 91, 93,

                                   7   107 & 108. On August 1, 2018 and August 8, 2018, the Capitola Defendants answered the

                                   8   amended complaints. ECF Nos. 66 & 70. On August 20, 2018, the Santa Cruz Defendants

                                   9   answered the amended complaints. ECF Nos. 71 & 72.

                                  10          On April 1, 2019, the Santa Cruz Defendants filed their instant motion for summary

                                  11   judgment. See Santa Cruz Mot. On April 1, 2019, the Capitola Defendants also filed their instant

                                  12   motion for summary judgment. See Capitola Mot. On April 18, 2019, Plaintiffs filed a combined
Northern District of California
 United States District Court




                                  13   opposition to the Santa Cruz Defendants’ motion for summary judgment. ECF No. 113 (“Opp’n to

                                  14   Santa Cruz”). On April 18, 2019, Plaintiffs also filed a combined opposition to the Capitola

                                  15   Defendants’ motion for summary judgment. ECF No. 114 (“Opp’n to Capitola”). The Santa Cruz

                                  16   Defendants replied on April 30, 2019. ECF No. 115 (“Santa Cruz Reply.”). The Capitola

                                  17   Defendants also replied on April 30, 2019. ECF No. 116 (“Capitola Reply.”).

                                  18   II.    LEGAL STANDARD
                                  19          Summary judgment is proper where the pleadings, discovery, and affidavits show that

                                  20   there is “no genuine dispute as to any material fact and [that] the movant is entitled to judgment as

                                  21   a matter of law.” Fed. R. Civ. P. 56(a). Material facts are those which may affect the outcome of

                                  22   the case. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute as to a material

                                  23   fact is genuine if there is sufficient evidence for a reasonable jury to return a verdict for the

                                  24   nonmoving party. See id.

                                  25          The party moving for summary judgment bears the initial burden of identifying those

                                  26   portions of the pleadings, discovery and affidavits that demonstrate the absence of a genuine issue

                                  27
                                                                                           8
                                  28   Case Nos. 17-CV-05095-LHK; 17-CV-06594-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS FOR SUMMARY
                                       JUDGMENT
                                   1   of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once the moving party meets

                                   2   its initial burden, the nonmoving party must go beyond the pleadings and, by its own affidavits or

                                   3   discovery, “set forth specific facts showing that there is a genuine issue for trial.” Fed. R. Civ. P.

                                   4   56(e). If the nonmoving party fails to make this showing, “the moving party is entitled to

                                   5   judgment as a matter of law.” Celotex Corp., 477 U.S. at 323.

                                   6          At the summary judgment stage, the Court must view the evidence in the light most

                                   7   favorable to the nonmoving party: if evidence produced by the moving party conflicts with

                                   8   evidence produced by the nonmoving party, the judge must assume the truth of the evidence set

                                   9   forth by the nonmoving party with respect to that fact. See Leslie v. Grupo ICA, 198 F.3d 1152,

                                  10   1158 (9th Cir. 1999).

                                  11          Additionally, when, as here, there is videotape evidence of the incident in question, the

                                  12   Court at summary judgment must view “the facts in the light depicted by the videotape.” Scott v.
Northern District of California
 United States District Court




                                  13   Harris, 550 U.S. 372, 381 (2007).

                                  14   III.   DISCUSSION
                                  15          The parties combine the discussion of Ian Smith’s claims and Thanh-Thanh Hoang and

                                  16   Savannah Smith’s claims in the instant motions for summary judgment. Therefore, the Court does

                                  17   the same.

                                  18          Plaintiffs’ first cause of action is brought under 42 U.S.C. § 1983 and asserts that: (1)

                                  19   Defendants Deputies Eisner, Ramponi, and Vigil, and Officer Zamora violated Luke’s right to be

                                  20   free from excessive force as secured by the Fourth Amendment (“excessive force claim”); and (2)

                                  21   Defendants Deputies Eisner, Ramponi, and Vigil, Sergeant Ainsworth, and Officer Zamora

                                  22   violated Plaintiffs’ right to be free wrongful government interference with familial relationships,

                                  23   and Plaintiffs’ and Luke’s right to companionship, society, and support of each other, as secured

                                  24   by the First and Fourteenth Amendments (“right to familial relationship claim”). ECF Nos. 62, 64.

                                  25           Plaintiffs’ second cause of action is brought under 42 U.S.C. § 1983 against Defendants

                                  26   County of Santa Cruz, Sherriff Hart, and the City of Capitola for municipal liability (“Monell

                                  27
                                                                                          9
                                  28   Case Nos. 17-CV-05095-LHK; 17-CV-06594-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS FOR SUMMARY
                                       JUDGMENT
                                   1   claim”) and against Sergeant Ainsworth for supervisory liability (“supervisory liability claim”).

                                   2          Plaintiffs’ third cause of action is brought for violation of civil rights under California

                                   3   Civil Code § 52.1 (“Bane Act claim”) against Sergeant Ainsworth, Deputy Vigil, Deputy Eisner,

                                   4   Deputy Ramponi, the County of Santa Cruz, Officer Zamora, and the City of Capitola.

                                   5           Plaintiffs’ fourth cause of action2 is for negligence (“negligence claim”) and is brought

                                   6   against Sergeant Ainsworth, Deputy Vigil, Deputy Eisner, Deputy Ramponi, the County of Santa

                                   7   Cruz, Officer Zamora, and the City of Capitola.

                                   8          Plaintiffs’ fifth cause of action is for assault (“assault claim”) and battery (“battery claim”)

                                   9   and is brought against Sergeant Ainsworth, Deputy Vigil, Deputy Eisner, Deputy Ramponi, the

                                  10   County of Santa Cruz, Officer Zamora, and the City of Capitola. ECF Nos. 62, 64.

                                  11          Below, the Court first discusses the Santa Cruz Defendants’ motion for summary judgment

                                  12   in Section III.A. The Court second discusses the Capitola Defendants’ motion for summary
Northern District of California
 United States District Court




                                  13   judgment in Section III.B.

                                  14       A. Santa Cruz Defendants’ Motion for Summary Judgment
                                  15          Santa Cruz Defendants argue that: (1) Plaintiffs’ § 1983 excessive force claim fails; (2)

                                  16   Plaintiffs’ supervisory liability claim against Sergeant Ainsworth fails; (3) Plaintiffs’ Monell claim

                                  17   against the County of Santa Cruz and Sheriff Hart fails; (4) Plaintiffs’ § 1983 right to familial

                                  18   relationship claim fails; and (5) Plaintiffs’ related state law claims also fail. See Santa Cruz Mot.

                                  19   The Court considers each argument in turn.

                                  20          1. Section 1983 Excessive Force Claim
                                  21          Plaintiffs allege that Santa Cruz Defendants Deputy Eisner, Deputy Ramponi, and Deputy

                                  22   Vigil violated Luke Smith’s Fourth Amendment rights by using excessive and ultimately deadly

                                  23   force on him. Specifically, Plaintiffs take issue with Deputy Eisner’s use of the taser, Deputy

                                  24   Vigil’s use of the AR-15, and Deputy Ramponi’s use of the 40 millimeter sponge round launcher.

                                  25
                                       2
                                  26     Thanh-Thanh Hoang and Savannah Smith also brought a claim for violation of Cal. Civil Code §
                                       51.7, ECF No. 64, but have agreed to dismiss that claim. ECF No. 109 n.2. The parties shall file a
                                  27   stipulation of dismissal of this claim with prejudice by June 21, 2019.
                                                                                         10
                                  28   Case Nos. 17-CV-05095-LHK; 17-CV-06594-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS FOR SUMMARY
                                       JUDGMENT
                                   1   The Santa Cruz Defendants argue that summary judgment is appropriate on Plaintiffs’ § 1983

                                   2   excessive force claim because Deputy Eisner, Deputy Ramponi, and Deputy Vigil used objectively

                                   3   reasonable force and therefore did not violate the Fourth Amendment, and because the deputies

                                   4   are entitled to qualified immunity. Santa Cruz Mot. at 17–21.

                                   5           As an initial matter, Defendants urge the Court to separate and evaluate the conduct of

                                   6   each of the deputies in a vacuum. Santa Cruz Reply at 6–11. However, Defendants’ request is

                                   7   inappropriate because the Fourth Amendment analysis requires the Court to consider the totality of

                                   8   the circumstances. See Tennessee v. Garner, 471 U.S. 1, 8–9 (1985) (“The question was whether

                                   9   the totality of the circumstances justified a particular sort of search or seizure.”); Smith v. City of

                                  10   Hemet, 394 F.3d 689, 703 (9th Cir. 2005) (“Even excluding the question of whether the police dog

                                  11   constituted deadly force, a jury well could find that, given the circumstances, the totality of force

                                  12   used—four blasts of pepper spray, slamming Smith down onto the porch, dragging him off the
Northern District of California
 United States District Court




                                  13   porch face down, ordering the canine to attack him three times, and the resultant dog bites and

                                  14   physical assaults on his body—was unreasonable.”); County of L.A. v. Mendez, 137 S. Ct. 1539,

                                  15   1547 n.1 (2017) (“Graham commands that an officer’s use of force be assessed for reasonableness

                                  16   under the ‘totality of the circumstances.’”); see also, M.H. v. Cty. of Alameda, 62 F. Supp. 3d

                                  17   1049, 1094 (N.D. Cal. 2014) (“The County’s reliance on Ninth Circuit decisions finding qualified

                                  18   immunity for the use of a Taser is unavailing. The County’s argument depends on separating the

                                  19   use of Tasers from the rest of the altercation. But Plaintiffs premise their excessive force claim

                                  20   here on the combination of the different types of force used in this case, not simply the use of

                                  21   Tasers, and it is the “totality of force” that must be evaluated in an excessive force case.”).3 Thus,

                                  22

                                  23
                                       3
                                         That is not to say the “integral participant” theory applies here. The integral participant theory
                                       appears to apply in struggle situations in which the plaintiff could not “identify precisely which
                                  24   officer delivered which blow or use of force.” Lolli v. Cty. of Orange, 351 F.3d 410, 417 (9th Cir.
                                       2003). In Lolli, for instance, the Ninth Circuit permitted the plaintiff in a struggle situation to rely
                                  25   on the deputies’ own admissions that they were involved in the altercation and exerted some
                                       physical force on him to create the inference that the deputies were “integral participants in the
                                  26   alleged unlawful act,” id. at 18, meaning the plaintiff could show each defendant was liable even
                                       though “each officer’s actions themselves [did not] rise to the level of a constitutional violation.”
                                  27   Blankenhorn v. City of Orange, 485 F.3d 463, 481 n.12 (9th Cir. 2007). This type of struggle
                                                                                          11
                                  28   Case Nos. 17-CV-05095-LHK; 17-CV-06594-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS FOR SUMMARY
                                       JUDGMENT
                                   1   the Court discusses the totality of the circumstances to evaluate the objective reasonableness of the

                                   2   force used by each individual Defendant.

                                   3          The Court now turns to the qualified immunity analysis.

                                   4              a. Legal Standard for Qualified Immunity
                                   5          “The doctrine of qualified immunity shields officials from civil liability so long as their

                                   6   conduct does not violate clearly established statutory or constitutional rights of which a reasonable

                                   7   person would have known.” Mullenix v. Luna, 136 S. Ct. 305, 308 (2015) (per curiam). Qualified

                                   8   immunity “gives government officials breathing room to make reasonable but mistaken judgments

                                   9   by protecting all but the plainly incompetent or those who knowingly violate the law.” City &

                                  10   County of San Francisco v. Sheehan, 135 S. Ct. 1765, 1774 (2015) (internal quotation marks and

                                  11   brackets omitted). The qualified immunity analysis “must be undertaken in light of the specific

                                  12   context of the case, not as a broad general proposition.” Mendez v. County of Los Angeles, 815
Northern District of California
 United States District Court




                                  13   F.3d 1178, 1186 (9th Cir. 2016) (quoting Saucier v. Katz, 533 U.S. 194, 201 (2001)), overruled on

                                  14   other grounds by County of Los Angeles v. Mendez, 137 S. Ct. 1539 (2017). “To determine

                                  15   whether an officer is entitled to qualified immunity, [the Court] ask[s], in the order [it] choose[s],

                                  16   (1) whether the alleged misconduct violated a [constitutional] right and (2) whether the right was

                                  17   clearly established at the time of the alleged misconduct.” Hernandez v. City of San Jose, 897 F.3d

                                  18   1125, 1132 (9th Cir. 2018) (quoting Maxwell v. County of San Diego, 708 F.3d 1075, 1082 (9th

                                  19   Cir. 2013)) (alterations in Hernandez); see also Pearson v. Callahan, 555 U.S. 223, 232 (2009)

                                  20   (same). Qualified immunity applies unless the answer to both questions is “yes.” See Pearson, 555

                                  21   U.S. at 232.

                                  22              b. Whether There Has Been a Violation of a Constitutional Right
                                  23          Whether the alleged misconduct violated a constitutional right depends on whether or not

                                  24   the deputies’ use of force against Luke was objectively reasonable. The Court discusses use of

                                  25   force law then the Santa Cruz deputies’ use of force in the instant case.

                                  26
                                  27   situation does not apply here.
                                                                                         12
                                  28   Case Nos. 17-CV-05095-LHK; 17-CV-06594-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS FOR SUMMARY
                                       JUDGMENT
                                                      i. Law on Use of Force
                                   1
                                              The Fourth Amendment permits law enforcement to use “objectively reasonable” force.
                                   2
                                       Graham v. Connor, 490 U.S. 386, 396–97 (1989). Such an inquiry requires the Court to “consider
                                   3
                                       the totality of the circumstances.” Gonzalez v. City of Anaheim, 747 F.3d 789, 794 (9th Cir. 2014)
                                   4
                                       (en banc) (citation omitted). “Factors for evaluating reasonableness include, but are not limited to:
                                   5
                                       (1) the severity of the crime at issue; (2) whether the suspect posed an immediate threat to the
                                   6
                                       safety of the officers or others; and (3) whether the suspect actively resisted arrest or attempted to
                                   7
                                       escape.” S.B. v. County of San Diego, 864 F.3d 1010, 1013 (9th Cir. 2017) (citing Graham, 490
                                   8
                                       U.S. at 396). “Other relevant factors include the availability of less intrusive alternatives to the
                                   9
                                       force employed, whether proper warnings were given and whether it should have been apparent to
                                  10
                                       officers that the person they used force against was emotionally disturbed.” Id. (quoting Glenn v.
                                  11
                                       Washington County, 673 F.3d 864, 872 (9th Cir. 2011)).
                                  12
Northern District of California




                                              “Of all these factors, the ‘most important’ one is ‘whether the suspect posed an immediate
 United States District Court




                                  13
                                       threat to the safety of the officers or others.’” Id. (quoting George v. Morris, 736 F.3d 829, 838
                                  14
                                       (9th Cir. 2013)). “An officer’s use of deadly force is reasonable only if the officer has probable
                                  15
                                       cause to believe that the suspect poses a significant threat of death or serious physical injury to the
                                  16
                                       officer or others.” Gonzalez, 747 F.3d at 793 (quoting Scott v. Henrich, 39 F.3d 912, 914 (9th Cir.
                                  17
                                       1994)). “With respect to the possibility of less intrusive force, officers need not employ the least
                                  18
                                       intrusive means available[,] so long as they act within a range of reasonable conduct.” Estate of
                                  19
                                       Lopez ex rel. Lopez v. Gelhaus, 871 F.3d 998, 1006 (9th Cir. 2017) (quoting Hughes v. Kisela, 841
                                  20
                                       F.3d 1081, 1085 (9th Cir. 2016), overruled on other grounds by Kisela v. Hughes, 138 S. Ct. 1148
                                  21
                                       (2018)).
                                  22
                                              Below, the Court addresses the four reasonableness factors set forth in S.B.
                                  23
                                                      ii. Analysis of Reasonableness Factors
                                  24
                                              The parties do not dispute the first reasonableness factor: severity of the crime. Santa Cruz
                                  25
                                       Mot. at 18. Indeed, Plaintiffs concede that “Luke had clearly committed a serious offense when he
                                  26
                                       stabbed his father and uncle.” Opp’n to Santa Cruz at 15. However, the parties dispute the
                                  27
                                                                                          13
                                  28   Case Nos. 17-CV-05095-LHK; 17-CV-06594-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS FOR SUMMARY
                                       JUDGMENT
                                   1   objective reasonableness of the deputies’ conduct, and the Court finds that a genuine dispute of

                                   2   material fact exists as to the second, third, and fourth reasonableness factors: (1) whether Luke

                                   3   posed an immediate threat to the safety of officers or others; (2) whether Luke actively resisted

                                   4   arrest or attempted to escape; and (3) “other relevant factors.” The Court addresses each in turn.

                                   5                          a. Whether Luke Posed an Immediate Threat
                                   6          Defendants’ portray the facts as follows. After Luke had dropped the knife, “he rearmed

                                   7   himself, an indication to a reasonable officer that he was ready to attack officers (or nearby

                                   8   residents).” Santa Cruz Mot. at 18. Defendants also argue that Luke “was wanted for felony

                                   9   crimes, did not respond to lawful commands, did not surrender and was still armed and perceived

                                  10   to be moments away from coming at officers with the knife, leading to the lone gunshot.” Santa

                                  11   Cruz Mot. at 21. Defendants further argue that “[Luke] fought through the use of the Taser by

                                  12   Eisner, [Luke] shrugged off the 40 mm sponger round by WPD Ofc. Hernandez, then deflected the
Northern District of California
 United States District Court




                                  13   canine deployed by CPD Ofc. Zamora,” and that “[Luke] quickly raised the knife arm up in the

                                  14   air.” Santa Cruz Reply at 2.

                                  15          Plaintiffs’ portray the facts as follows. When the officers approached Luke in the semi-

                                  16   circle, even though Luke had the knife, “Luke stood up with his hands down by his sides, and his

                                  17   left hand open as if in surrender,” and that the “Defendants continued to advance, with no apparent

                                  18   fear for their own safety.” Opp’n to Santa Cruz at 8; see, e.g., Glenn, 673 F.3d at 874 (“Viewing

                                  19   the evidence in the light most favorable to the plaintiff even though Lukus remained in possession

                                  20   of the pocketknife, a jury could conclude that at the moment the officers shot him with the

                                  21   beanbag gun there was little evidence that he posed an “immediate threat” to anybody.”). Plaintiffs

                                  22   also assert that the officers’ actions may have escalated the situation. See, e.g., Glenn, 673 F.3d at

                                  23   876 (“She suggests that rather than immediately drawing their weapons and shouting commands

                                  24   and expletives at Lukus, which predictably escalated the situation instead of bringing it closer to

                                  25   peaceful resolution.”). Plaintiffs assert that Luke did not pose an immediate threat because “Luke

                                  26   never took a step toward officers in any threatening manner—he was merely, practicably, flailing

                                  27
                                                                                         14
                                  28   Case Nos. 17-CV-05095-LHK; 17-CV-06594-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS FOR SUMMARY
                                       JUDGMENT
                                   1   and reacting” or “recoiling in pain” from “being Tased, struck by more 40 mm projectiles, and

                                   2   attached by a police dog.” Opp’n to Santa Cruz at 9, 16; Glenn, 673 F.3d at 878–79 (“‘[T]he

                                   3   officers’ decision to employ the beanbag gun is critical to the resolution of’ the reasonableness of

                                   4   the lethal force as well ‘[b]ecause the use of less-lethal force precipitated the use of deadly force.’

                                   5   Before Lukus was shot with the beanbag shotgun, he had not moved from the position he was in at

                                   6   the time officers arrived, and showed no signs of attempting to do so. He moved only after being

                                   7   struck by the beanbag rounds, which have sufficient force to “knock[ ] [someone] off his feet.’

                                   8   Lukus’ movement in reaction to the beanbag fire—which a jury could conclude was a predictable

                                   9   consequence of using the beanbag shotgun—prompted the officers’ lethal force.”). Plaintiffs also

                                  10   argue that at the time he was shot, Luke was being bitten by the canine, and that both Deputies

                                  11   Eisner and Deputy Ramponi testified that it looked like Luke may have been trying to stab the

                                  12   canine, so “[a] jury could conclude that Defendant Vigil shot Luke to save Kato[ ] given[] the
Northern District of California
 United States District Court




                                  13   testimony provided by Defendants Ramponi and Eisner, and given that the video shows the canine

                                  14   in between Luke and Defendant Zamora,” rather than to protect the other officers. Id. at 10.

                                  15   Plaintiffs also cite that Luke was shot in the back. Opp’n to Santa Cruz at 16. After Luke had been

                                  16   shot and was laying on the ground, Plaintiffs cite that Deputy Ramponi fired a 40 millimeter

                                  17   sponge round at Luke: “Luke did not react, as any reasonable officer could see, because he was

                                  18   paralyzed given that the bullet had ‘transected’ his spinal cord” and that “Luke ‘would have had

                                  19   significant movement impairment, maybe paralysis.’” Id. at 11. Further, “with Luke paralyzed, he

                                  20   was ‘totally passive’ and there was ‘no reason from what the officers just saw that they couldn’t

                                  21   go up there and use control holds on a totally passive person and take the knife away if, in fact, it

                                  22   was in his hand.’” Id.

                                  23          The body camera video and evidence in the record support both parties’ portrayal of the

                                  24   facts. Thus, there is a genuine dispute of material fact as to the reasonableness factor concerning

                                  25   whether Luke posed an immediate threat.

                                  26                            b. Whether Luke Actively Resisted Arrest or Attempted to Escape
                                  27
                                                                                         15
                                  28   Case Nos. 17-CV-05095-LHK; 17-CV-06594-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS FOR SUMMARY
                                       JUDGMENT
                                   1            Defendants’ portrayal of the facts is that “[o]fficers were trying to control and arrest Smith,

                                   2   a felony suspect who had stabbed two family members only minutes before, was fleeing, still

                                   3   armed with the knife, was not surrendering and was in close proximity to officers and the public.”

                                   4   Santa Cruz Mot. at 18.

                                   5            Plaintiffs’ portrayal of the facts is that “[t]here is no indication that [Luke] was about to

                                   6   escape with a dog attached to his person and while surrounded by numerous law enforcement

                                   7   officers who were at the time using a variety of weapons to contain [Luke].” Opp’n to Santa Cruz

                                   8   at 10.

                                   9            The body camera video and evidence in the record support both parties’ portrayal of the

                                  10   facts. Thus, there is a genuine dispute of material fact as to the reasonableness factor concerning

                                  11   whether Luke actively resisted arrest or attempted to escape.

                                  12                           c. Other Relevant Factors
Northern District of California
 United States District Court




                                  13            Finally, Plaintiffs also cite other relevant factors, like whether the deputies were trying to

                                  14   quickly resolve the situation with Luke. Specifically, Plaintiffs reiterate that to the extent the facts

                                  15   demonstrate that the deputies were trying to quickly resolve the situation with Luke, that would

                                  16   not, standing alone, justify use of force. Deorle v. Rutherford, 272 F.3d 1272, 1281 (9th Cir. 2001)

                                  17   (“A desire to resolve quickly a potentially dangerous situation is not the type of governmental

                                  18   interest that, standing alone, justifies the use of force that may cause serious injury. There must be

                                  19   other significant circumstances that warrant the use of such a degree of force at the time it is

                                  20   used.”). Defendants respond that their decision was a split-second decision made in self-defense.

                                  21   Santa Cruz Reply at 2.

                                  22            The body camera video and evidence in the record support both parties’ portrayal of the

                                  23   facts. Thus, there is a genuine dispute of material fact as to the reasonableness factor concerning

                                  24   “other relevant factors.”

                                  25                           d. Conclusion as to Reasonableness of Use of Force

                                  26            Based on the totality of the circumstances, the Court concludes that there is a genuine

                                  27
                                                                                           16
                                  28   Case Nos. 17-CV-05095-LHK; 17-CV-06594-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS FOR SUMMARY
                                       JUDGMENT
                                   1   dispute of material fact as to whether Deputy Eisner, Deputy Ramponi, and Deputy Vigil used

                                   2   objectively reasonable force, and in turn, whether each deputy’s use of force violated Luke’s

                                   3   Fourth Amendment rights as a matter of law. Graham, 490 U.S. at 396–97.

                                   4              c. Whether the Right was Clearly Established at the Time of the Alleged
                                                     Misconduct
                                   5
                                              As for the second question in the qualified immunity analysis, officers are entitled to
                                   6
                                       qualified immunity where their conduct did not “violate clearly established statutory or
                                   7
                                       constitutional rights of which a reasonable person would have known.” Pearson, 555 U.S. at 231
                                   8
                                       (citation omitted). For a constitutional right to be clearly established, it must be sufficiently clear
                                   9
                                       that a reasonable official would understand that what he is doing violates that right. Mullenix, 136
                                  10
                                       S. Ct. at 308. To do so, the “existing precedent must have placed the statutory or constitutional
                                  11
                                       question beyond debate.” Id. (quotation added).
                                  12
Northern District of California




                                              Here, the Court cannot resolve the parties’ dispute as to whether Deputies Eisner,
 United States District Court




                                  13
                                       Ramponi, and Vigil’s conduct violated clearly established statutory or constitutional rights of
                                  14
                                       which a reasonable person would have known. This is because both parties’ arguments depend on
                                  15
                                       whether or not Luke posed an immediate threat at the time the deputies tased, fired a 40 millimeter
                                  16
                                       sponge round, and shot Luke, and the Court has already found a genuine material dispute as to that
                                  17
                                       fact. See, e.g., Lolli, 351 F.3d at 421 (rejecting the officers qualified immunity argument
                                  18
                                       “[b]ecause of the factual disputes that Lolli has identified”); see Santos v. Gates, 287 F.3d 846,
                                  19
                                       855 n.12 (9th Cir. 2002) (quoting Saucier v. Katz, 533 U.S. 194, 205 (2001)) (“[W]hether the
                                  20
                                       officers may be said to have made a ‘reasonable mistake’ of fact or law, may depend on the jury’s
                                  21
                                       resolution of disputed facts and the inferences it draws therefrom. Until the jury makes those
                                  22
                                       decisions, we cannot know, for example, how much force was used, and, thus, whether a
                                  23
                                       reasonable officer could have mistakenly believed that the use of that degree of force was
                                  24
                                       lawful.”); M.H., 62 F. Supp. 3d at 1094 (“[T]he core issue for Plaintiffs’ excessive force claim is a
                                  25
                                       factual determination of . . . whether that amount of force was excessive given the circumstances.
                                  26
                                       In such situations, a determination on qualified immunity will rarely be appropriate at summary
                                  27
                                                                                          17
                                  28   Case Nos. 17-CV-05095-LHK; 17-CV-06594-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS FOR SUMMARY
                                       JUDGMENT
                                   1   judgment.”); Rosenblatt v. City of Hillsborough, 2013 WL 6001346, at *15–16 (N.D. Cal. Nov.

                                   2   12, 2013) (finding that officers were not entitled to qualified immunity for use of excessive force

                                   3   because “the issues of disputed fact preclude a determination at this point” on qualified immunity,

                                   4   and “Defendants’ argument relies on their version of the facts”); McCloskey v. Courtnier, 2012

                                   5   WL 646219, at *3 (N.D. Cal. Feb. 28, 2012) (“Consequently, because the facts relevant to the

                                   6   issue of qualified immunity are inextricably intertwined with the disputed facts relevant to the

                                   7   issue of excessive force, defendants are not entitled to summary adjudication on the issue of

                                   8   qualified immunity.”).

                                   9          Accordingly, the Court cannot conclude at this juncture that the deputies are entitled to

                                  10   qualified immunity on Plaintiffs’ excessive force claim. Thus, the Court DENIES the Santa Cruz

                                  11   Defendants’ motion for summary judgment as to the § 1983 excessive force claim against

                                  12   Deputies Eisner, Ramponi, and Vigil.
Northern District of California
 United States District Court




                                  13          2. Section 1983 Supervisory Liability Claims Against Sergeant Ainsworth
                                  14          Plaintiffs allege § 1983 claims for supervisory liability against Sergeant Ainsworth. Santa

                                  15   Cruz Defendants argue that summary judgment is appropriate on Plaintiffs supervisory liability

                                  16   claims against Sergeant Ainsworth because Sergeant Ainsworth did not use any force; because

                                  17   Sergeant Ainsworth “is not vicariously liable for force of other officers who are also trying to

                                  18   control the situation”; and because Sergeant Ainsworth cannot be held “liable for merely being

                                  19   present at the scene or being a member of the same operational unit.” Santa Cruz Mot. at 21–22.

                                  20   Plaintiffs oppose and argue that “Sergeant Ainsworth, who watched and supposedly directed all of

                                  21   the other deputies and officers is liable as a supervisor” and that “Sergeant Ainsworth never

                                  22   attempted to control this incident” because “[h]e stayed behind the police car and provided no plan

                                  23   or direction to the other officers.” Opp’n to Santa Cruz at 21.

                                  24          A defendant may be held liable as a supervisor under § 1983 “if there exists either (1) his

                                  25   or her personal involvement in the constitutional deprivation, or (2) a sufficient causal connection

                                  26   between the supervisor’s wrongful conduct and the constitutional violation.” Starr v. Baca, 652

                                  27
                                                                                        18
                                  28   Case Nos. 17-CV-05095-LHK; 17-CV-06594-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS FOR SUMMARY
                                       JUDGMENT
                                   1   F.3d 1202, 1207 (9th Cir. 2011) (quoting Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989)).

                                   2   “The requisite causal connection can be established ... by setting in motion a series of acts by

                                   3   others or by knowingly refus[ing] to terminate a series of acts by others, which [the supervisor]

                                   4   knew or reasonably should have known would cause others to inflict a constitutional injury.”

                                   5   Starr, 652 F.3d at 1207–08 (internal quotation marks and citations omitted) (alterations in

                                   6   original). Thus, a supervisor may “be liable in his individual capacity for his own culpable action

                                   7   or inaction in the training, supervision, or control of his subordinates; for his acquiescence in the

                                   8   constitutional deprivation; or for conduct that showed a reckless or callous indifference to the

                                   9   rights of others.” Keates v. Koile, 883 F.3d 1228, 12443 (9th Cir. 2018) (quoting Starr, 652 F.3d at

                                  10   1208).

                                  11            Turning to the instant case, the Court finds that the Santa Cruz Defendants are entitled to

                                  12   summary judgment on Plaintiffs’ supervisory liability claim against Sergeant Ainsworth. First, the
Northern District of California
 United States District Court




                                  13   Court agrees with Defendants that Sergeant Ainsworth did not himself use any force towards

                                  14   Smith. Thus, that cannot be a basis for finding Sergeant Ainsworth liable. Second, however,

                                  15   Plaintiffs put forth inconsistent theories as to Sergeant Ainsworth’s liability. On the one hand,

                                  16   Plaintiffs argue that Sergeant Ainsworth directed and controlled the other deputies and therefore is

                                  17   liable for his participation. Opp’n to Santa Cruz at 21. On the other hand, however, Plaintiffs

                                  18   argue that Sergeant Ainsworth never attempted to control the incident because he stayed behind

                                  19   the police car and provided no plan or direction to the other officers. Id. Nonetheless, neither of

                                  20   Plaintiffs’ theories provide support for a finding of liability against Sergeant Ainsworth because

                                  21   Plaintiffs fail to identify specifically that Sergeant Ainsworth directed any of the violations or

                                  22   knew violations were occurring and failed to prevent them. See Taylor v. List, 880 F.2d 1040,

                                  23   1045 (9th Cir. 1989) (“A supervisor is only liable for constitutional violations of his subordinates

                                  24   if the supervisor participated in or directed the violations, or knew of the violations and failed to

                                  25   act to prevent them.”).

                                  26            Accordingly, the Court GRANTS summary judgment in favor of Sergeant Ainsworth as to

                                  27
                                                                                         19
                                  28   Case Nos. 17-CV-05095-LHK; 17-CV-06594-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS FOR SUMMARY
                                       JUDGMENT
                                   1   Plaintiffs’ supervisory liability claim.

                                   2           3. Monell Claim Against the County of Santa Cruz and Sheriff Hart
                                   3           Plaintiffs’ allege that Defendants Santa Cruz and Sheriff Hart are liable under Monell v.

                                   4   Department of Social Services, 436 U.S. 658 (1978). Santa Cruz Defendants argue that summary

                                   5   judgment is appropriate on Plaintiffs’ Monell claims.

                                   6           To establish Monell liability, a plaintiff must establish: (1) that the plaintiff possessed a

                                   7   constitutional right of which he was deprived; (2) that the municipality had a policy, custom, or

                                   8   practice; (3) that the policy, custom, or practice amounted to deliberate indifference to the

                                   9   plaintiff’s constitutional rights; and (4) that the policy, custom, or practice was the moving force

                                  10   behind the constitutional violation.” Sternberg v. Town of Danville, 2015 WL 9024340, at *3

                                  11   (N.D. Cal. Dec. 16, 2015); see also Dougherty v. City of Covina, 654 F.3d 892, 900 (9th Cir.

                                  12   2011) (outlining these factors). The Court discusses each of these factors in turn.
Northern District of California
 United States District Court




                                  13           The first factor is whether Luke possessed a constitutional right of which he was deprived.

                                  14   As the Court already discussed above, a fact question exists as to whether or not Deputies Eisner,

                                  15   Vigil, and Ramponi violated Luke’s Fourth Amendment rights.

                                  16           The second factor is that the municipality had a policy, custom, or practice. Recognized

                                  17   paths to Monell liability include: (1) an unconstitutional custom or policy behind the violation of

                                  18   rights; (2) a deliberately indifferent omission, such as a failure to train; and (3) a final policy-

                                  19   maker’s involvement in, or ratification of, the unconstitutional decision or action and the basis for

                                  20   it. Clouthier v. Cty. of Contra Costa, 591 F.3d 1232, 1250 (9th Cir. 2010), overruled on other

                                  21   grounds by Castro v. Cty. of Los Angeles, 833 F.3d 1060 (9th Cir. 2016). Although Plaintiffs’

                                  22   complaints plead multiple bases for Monell liability, their opposition to the instant motion for

                                  23   summary judgment focuses only a failure to train theory. See Opp’n to Santa Cruz at 22 (“[T]he

                                  24   failure of not only the supervisor (Sgt. Ainsworth) but all of the officers at the scene to follow

                                  25   those generally accepted standards was due to an established practice of the Sheriff’s Office and

                                  26   failure to properly train and direct supervisors and deputies.”). Plaintiffs set forth two arguments

                                  27
                                                                                          20
                                  28   Case Nos. 17-CV-05095-LHK; 17-CV-06594-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS FOR SUMMARY
                                       JUDGMENT
                                   1   related to the County of Santa Cruz and Sherriff Hart’s failure to train: (1) that the County of

                                   2   Santa Cruz and Sherriff Hart “failed to conduct reality-based use of force training, without which

                                   3   ‘officers only learn the skill of how to use force but are not provided with the essential skill of

                                   4   when to [use] force”; and (2) that the County of Santa Cruz and Sherriff Hart failed to provide

                                   5   training in areas noted by the Serious Incident Review Board (“SIRB”), and that the County, after

                                   6   receiving recommendations from the SIRB to improve the handling of crisis situations after the

                                   7   incident with Luke, implemented the SIRB reforms. Id. at 11–12, 22. Plaintiffs have thus set forth

                                   8   facts as to this second factor.

                                   9           However, as to the third and fourth factors, whether the County of Santa Cruz and Sheriff

                                  10   Hart’s failure to train “amount[s] to deliberate indifference to the plaintiff’s constitutional rights,”

                                  11   and “was the moving force behind the constitutional violation,” the Court finds that Plaintiffs have

                                  12   failed to set forth facts showing that there is a genuine issue of material fact. Fed. R. Civ. P. 56(e).
Northern District of California
 United States District Court




                                  13   Specifically, Plaintiffs failed to identify any inadequacy in the training the Santa Cruz deputies

                                  14   received, and thus Plaintiffs have not shown deliberate indifference. City of Oklahoma City v.

                                  15   Tuttle, 471 U.S. 808, 823 (1985) (“[I]t is therefore difficult in one sense even to accept the

                                  16   submission that someone pursues a ‘policy’ of ‘inadequate training,’ unless evidence be adduced

                                  17   which proves that the inadequacies resulted from conscious choice—that is, proof that the

                                  18   policymakers deliberately chose a training program which would prove inadequate.”); City of

                                  19   Canton, Ohio v. Harris, 489 U.S. 378, 388 (1989) (“We hold today that the inadequacy of police

                                  20   training may serve as the basis for § 1983 liability only where the failure to train amounts to

                                  21   deliberate indifference to the rights of persons with whom the police come into contact.”). For

                                  22   instance, there is no evidence in the record of any other unconstitutional use of force or shooting

                                  23   incidents other than the incident at issue in the instant case. Id. at 823–24 (“Proof of a single

                                  24   incident of unconstitutional activity is not sufficient to impose liability under Monell, unless proof

                                  25   of the incident includes proof that it was caused by an existing, unconstitutional municipal policy,

                                  26   which policy can be attributed to a municipal policymaker.”). Moreover, Defendants set forth

                                  27
                                                                                          21
                                  28   Case Nos. 17-CV-05095-LHK; 17-CV-06594-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS FOR SUMMARY
                                       JUDGMENT
                                   1   evidence that the County of Santa Cruz had applicable use of force and crisis intervention policies

                                   2   and that the Santa Cruz Defendants were trained in these areas. See, e.g., ECF No. 109-9, Ex. LL

                                   3   (“Santa Cruz County Sheriff’s Officer Policy Manual”); id., Ex. MM (“Santa Cruz County

                                   4   Sheriff’s Office: Individual Training Activity”). Accordingly, the Court finds that Plaintiffs have

                                   5   failed to set forth proof of factors three and four.

                                   6           Thus, the Court GRANTS Santa Cruz Defendants’ motion for summary judgment on

                                   7   Plaintiffs’ Monell claim.

                                   8           4. Section 1983 Right to Familial Relationship Claim
                                   9           Plaintiffs allege a § 1983 claim for loss of familial relationship under the First and

                                  10   Fourteenth Amendments against Sergeant Ainsworth, Deputy Vigil, Deputy Eisner, Deputy

                                  11   Ramponi, and Officer Zamora. Santa Cruz Defendants move for summary judgment on this claim

                                  12   and argue: (1) that Plaintiff Savannah Smith has no standing to assert this claim; and (2) Santa
Northern District of California
 United States District Court




                                  13   Cruz Defendants are entitled to summary judgment on this claim because Plaintiffs cannot show

                                  14   that the Santa Cruz Defendants acted with a purpose to harm Luke that was unrelated to legitimate

                                  15   law enforcement objectives. Santa Cruz Mot. at 24. The Court considers both arguments in turn.

                                  16                   a. Savannah Smith’s Standing
                                  17           The Santa Cruz Defendants argue that because Plaintiff Savannah Smith is the sibling of

                                  18   decedent Luke, she has no cognizable liberty interest in the companionship and society of her

                                  19   deceased brother, and therefore she has no standing. Santa Cruz Mot. at 24 (citing Ward v. City of

                                  20   San Jose, 967 F.2d 280, 283–84 (9th Cir. 1991)). Plaintiffs oppose and contest the applicability of

                                  21   Ward. Opp’n to Santa Cruz at 23. The Court agrees with Plaintiffs.

                                  22           In Ward, the Ninth Circuit “held that adult, non-cohabitating siblings do not ‘possess a

                                  23   cognizable liberty interest in their brother’s companionship.’” Mann v. City of Sacramento, 748 F.

                                  24   App’x 112, 115 (9th Cir. 2018) (quoting Ward, 967 F.2d at 283–84). In the instant case, however,

                                  25   Savannah Smith and Luke were both minors and were attending high school at the time of Luke’s

                                  26   death. ECF No. 113-4 (“Savannah Smith Dep.”) at 6:22–24, 15:6–16, 83:4–6. Additionally, the

                                  27
                                                                                          22
                                  28   Case Nos. 17-CV-05095-LHK; 17-CV-06594-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS FOR SUMMARY
                                       JUDGMENT
                                   1   record reflects that Savanah Smith and Luke grew up together, and after their parent’s separation,

                                   2   cohabited in their mother’s house on Provincetown Court in Aptos, California up until the month

                                   3   before Luke died, when Luke moved in with his dad. Thanh-Thanh Hoang Dep. at 19:11–20:18,

                                   4   29:12–16, 30:5–31:15, 34:2–10, 35:11–25. Even then, Luke kept most of his clothes and

                                   5   belongings in his room at his mom’s house in Aptos and would visit a couple of times a week

                                   6   during the last month of Luke’s life. Id. at 78:5–10, 144:20–145:5. Thus, the Court finds the

                                   7   holding in Ward inapplicable to the instant case and DENIES Santa Cruz Defendant’s motion for

                                   8   summary judgment on Savannah Smith’s right to familial relationship claim for lack of standing.

                                   9              b. Purpose to Harm Unrelated to Legitimate Law Enforcement Objectives
                                  10          For Plaintiffs’ familial relationship claim to survive summary judgment, there must be a

                                  11   genuine dispute of material fact as to whether the officers engaged in conduct that “shocks the

                                  12   conscience.” Porter v. Osborn, 546 F.3d 1131, 1137 (9th Cir. 2008) (“[O]nly official conduct that
Northern District of California
 United States District Court




                                  13   ‘shocks the conscience’ is cognizable as a due process violation” (citation omitted)). The first

                                  14   consideration is “whether the circumstances are such that ‘actual deliberation is practical.’”

                                  15   Moreland v. Las Vegas Metro. Police Dep’t, 159 F.3d 365, 372 (9th Cir. 1998) (citation omitted).

                                  16   “Where actual deliberation is practical, then an officer’s ‘deliberate indifference’ may suffice to

                                  17   shock the conscience.” Wilkinson, 610 F.3d at 554 (citing Moreland, 159 F.3d at 372). If the

                                  18   officers “did not have time to deliberate, a use of force shocks the conscience only if the officers

                                  19   had a ‘purpose to harm’ the decedent for reasons unrelated to legitimate law enforcement

                                  20   objections.” Gonzalez, 747 F.3d at 797 (citing Porter, 546 F.3d at 1137).

                                  21          Here, the parties agree that the “purpose to harm” standard applies. However, the parties

                                  22   dispute whether Plaintiffs have evidence that the Santa Cruz Defendants acted with a “purpose to

                                  23   harm.” Santa Cruz Defendants argue that the officers “had probable cause to arrest [Luke] Smith

                                  24   for the alleged stabbings and when they tried to take him into custody, he resisted and threatened

                                  25   them with the knife up until the point of the gunshot” and that “[t]here is no evidence that officers

                                  26   were doing anything other than legitimately trying to get [Luke] into custody.” Santa Cruz Mot. at

                                  27
                                                                                         23
                                  28   Case Nos. 17-CV-05095-LHK; 17-CV-06594-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS FOR SUMMARY
                                       JUDGMENT
                                   1   24. The Court finds that Defendants have met their burden of identifying the portions of pleadings,

                                   2   discovery and affidavits that demonstrate the absence of a genuine issue of material fact. Celotex

                                   3   Corp., 477 U.S. at 323.

                                   4          In opposition, Plaintiffs argue that “[a] reasonable jury could find that the defendant

                                   5   officers, especially Defendants Ramponi and Zamora, acted without a legitimate law enforcement

                                   6   purpose when they chose to fire a 40 millimeter and sic a canine again on a paralyzed dying boy

                                   7   who had just been shot by an AR-15.” Opp’n to Santa Cruz at 23–24 (citing Zion v. County of

                                   8   Orange, 874 F.3d 1072, 1077 (9th Cir. 2017) (finding that head stomping person who was already

                                   9   shot and on the ground could sustain a due process claim).

                                  10          The Court discusses Officer Zamora’s conduct in Section III.B., which concerns the

                                  11   Capitola Defendants’ motion for summary judgment. As to Deputy Ramponi’s conduct, the Court

                                  12   agrees with Plaintiffs that a reasonable jury could find that Deputy Ramponi acted without a
Northern District of California
 United States District Court




                                  13   legitimate law enforcement purpose when she fired a 40 millimeter sponge round after Luke had

                                  14   already been shot by the AR-15. Therefore, the Court DENIES the Santa Cruz Defendant’s motion

                                  15   for summary judgment on Plaintiffs’ right to familial relationship claim against Deputy Ramponi.

                                  16          As for Plaintiffs’ right to familial relationship claim against Sergeant Ainsworth, Deputy

                                  17   Vigil, and Deputy Eisner, however, Plaintiffs fail to set forth any “specific facts showing that there

                                  18   is a genuine issue for trial,” Fed. R. Civ. P. 56(e), because they did not cite any evidence

                                  19   supporting a finding that these officers acted with a purpose to harm Luke unrelated to legitimate

                                  20   law enforcement objectives. Thus, these Defendants, as “the moving party[,] [are] entitled to

                                  21   judgment as a matter of law.” Celotex Corp., 477 U.S. at 323. Accordingly, the Court GRANTS

                                  22   the Santa Cruz Defendants’ motion for summary judgment on Plaintiffs’ right to familial

                                  23   relationship claim against Sergeant Ainsworth, Deputy Vigil, and Deputy Eisner.

                                  24          5. State Law Claims
                                  25          Plaintiffs also bring three state law claims against the Santa Cruz Defendants: (1) Bane Act

                                  26   claim; (2) negligence; and (3) assault and battery. The Court addresses each of these claims in

                                  27
                                                                                         24
                                  28   Case Nos. 17-CV-05095-LHK; 17-CV-06594-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS FOR SUMMARY
                                       JUDGMENT
                                   1   turn.

                                   2                  a. Bane Act Claim
                                   3           Plaintiffs bring a Bane Act claim against Sergeant Ainsworth, Deputy Vigil, Deputy

                                   4   Eisner, Deputy Ramponi, and the County of Santa Cruz. The Santa Cruz Defendants move for

                                   5   summary judgment on Plaintiffs’ Bane Act claim.

                                   6           The Bane Act “was enacted in 1987 to address hate crimes” and “protects individuals from

                                   7   conduct aimed at interfering with rights that are secured by federal or state law, where the

                                   8   interference is carried out by threats, intimidation, or coercion.” Reese v. County of Sacramento,

                                   9   888 F.3d 1030, 1040 (9th Cir. 2018) (internal quotation marks omitted). “Section 52.1 ‘provides a

                                  10   cause of action for violations of a plaintiff’s state or federal civil rights committed by threats,

                                  11   intimidation, or coercion.’” Id. (quoting Chaudhry v. City of Los Angeles, 751 F.3d 1096, 1105

                                  12   (9th Cir. 2014)). “Claims under section 52.1 may be brought against public officials who are
Northern District of California
 United States District Court




                                  13   alleged to interfere with protected rights, and qualified immunity is not available for those claims.”

                                  14   Id. at 1040–41. To establish a Bane Act claim, Plaintiffs must ultimately prove “(1) a violation of

                                  15   a ‘state or federal constitutional or legal right’; and (2) that the violation was achieved through

                                  16   ‘threats, intimidation, or coercion.’” Inman v. Anderson, 294 F. Supp. 3d 907, 928 (N.D. Cal.

                                  17   2018) (quoting Allen v. City of Sacramento, 234 Cal. App. 4th 41, 67 (2015)).

                                  18           Although there had been a dispute among California Courts of Appeal and district courts

                                  19   within the Ninth Circuit about whether the Bane Act “required a showing of coercion independent

                                  20   of the coercion inherent” in a § 1983 excessive force claim, the Ninth Circuit recently adopted a

                                  21   position on this issue that binds this Court. Specifically, in Reese, 888 F.3d 1030, the Ninth Circuit

                                  22   followed the California Court of Appeal’s decision in Cornell v. City and County of San

                                  23   Francisco, 17 Cal. App. 5th 766 (2017), which clarified that “[n]othing in the text of the [Bane

                                  24   Act] requires that the offending ‘threat, intimidation or coercion’ be independent from the

                                  25   constitutional violation alleged.’” Reese, 888 F.3d at 1043 (quoting Cornell, 255 Cal. Rptr. 3d at

                                  26   383). The Ninth Circuit stated:

                                  27
                                                                                          25
                                  28   Case Nos. 17-CV-05095-LHK; 17-CV-06594-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS FOR SUMMARY
                                       JUDGMENT
                                                       Cornell also makes clear, however, that the Bane Act imposes an additional
                                   1                   requirement beyond a finding of a constitutional violation. Cornell
                                   2                   explained that “[p]roperly read, the statutory phrase ‘threat, intimidation or
                                                       coercion’ serves as an aggravator justifying the conclusion that the
                                   3                   underlying violation of rights is sufficiently egregious to warrant enhanced
                                                       statutory remedies, beyond tort relief.” Id. at 383. Accordingly, Cornell held
                                   4                   that “the egregiousness required by Section 52.1 is tested by whether the
                                                       circumstances indicate the arresting officer had a specific intent to violate
                                   5
                                                       the arrestee’s right to freedom from unreasonable seizure.” Id. at 384. In so
                                   6                   holding, Cornell adopted the specific intent standard established in Screws
                                                       v. United States, 325 U.S. 91 (1945), for assessing criminal violations of
                                   7                   federal civil rights. 225 Cal. Rptr. 3d at 384–85.

                                   8   Reese, 888 F.3d at 1043.

                                   9           Accordingly, the Ninth Circuit held that “the Bane Act does not require the threat,

                                  10   intimidation or coercion element of the claim to be transactionally independent from the

                                  11   constitutional violation alleged,” but the Bane Act does require “a specific intent to violate the

                                  12   arrestee’s right to freedom from unreasonable seizure.” Id. (internal quotation marks omitted).
Northern District of California
 United States District Court




                                  13   “Evidence simply showing that an officer’s conduct amounts to a constitutional violation under an

                                  14   ‘objectively reasonable’ standard is insufficient to satisfy the additional intent requirement under

                                  15   the Bane Act.” Losee v. City of Chico, 738 F. App’x 398, 401 (9th Cir. June 18, 2018) (citing

                                  16   Reese, 888 F.3d at 1045). “Rather, [the plaintiff] must show that [the officer] ‘intended not only

                                  17   the force, but its unreasonableness, its character as more than necessary under the circumstances.’”

                                  18   Id. (quoting Reese, 888 F.3d at 1045).

                                  19           Here, Santa Cruz Defendants argue that they are entitled to summary judgment on

                                  20   Plaintiffs’ Bane Act claim because Plaintiffs cannot show the requisite “specific intent” to violate

                                  21   Luke’s rights. Santa Cruz Mot. at 25; Santa Cruz Reply at 15. The Court finds that Defendants

                                  22   have met their burden of identifying the portions of pleadings, discovery and affidavits that

                                  23   demonstrate the absence of a genuine issue of material fact. Celotex Corp., 477 U.S. at 323.

                                  24           In opposition Plaintiffs fail to set forth any “specific facts showing that there is a genuine

                                  25   issue for trial,” Fed. R. Civ. P. 56(e), because Plaintiffs fail to cite to any evidence of specific

                                  26   intent to violate Luke’s rights. Instead, Plaintiffs argue only that “Defendants intentionally and

                                  27
                                                                                          26
                                  28   Case Nos. 17-CV-05095-LHK; 17-CV-06594-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS FOR SUMMARY
                                       JUDGMENT
                                   1   unlawfully shot at, tased, and had their canine bit Luke, even while he lay dying, in violation of

                                   2   the Fourth, First and Fourteenth Amendments.” Opp’n to Santa Cruz at 24–25. However,

                                   3   “[e]vidence simply showing that an officer’s conduct amounts to a constitutional violation under

                                   4   an ‘objectively reasonable’ standard is insufficient to satisfy the additional intent requirement

                                   5   under the Bane Act.” Losee, 738 F. App’x at 401 (citing Reese, 888 F.3d at 1045). Because

                                   6   Plaintiffs fail to cite to any evidence of specific intent to violate Luke’s rights, the Court GRANTS

                                   7   the Santa Cruz Defendants’ motion for summary judgment on Plaintiffs’ Bane Act claim against

                                   8   the Santa Cruz Defendants.

                                   9              b. Negligence Claim
                                  10          Plaintiffs assert a negligence claim against Sergeant Ainsworth, Deputy Vigil, Deputy

                                  11   Eisner, Deputy Ramponi, and, vicariously, the County of Santa Cruz. Under California law, public

                                  12   employees “are statutorily liable to the same extent as private persons for injuries caused by their
Northern District of California
 United States District Court




                                  13   acts or omissions, subject to the same defenses available to private persons.” Hayes v. County of

                                  14   San Diego, 305 P.3d 252, 255 (Cal. 2013). In addition, “public entities are generally liable for

                                  15   injuries caused by the negligence of their employees acting within the scope of their employment.”

                                  16   Hayes, 305 P.3d at 255.

                                  17          “[I]n order to prove facts sufficient to support a finding of negligence, a plaintiff must

                                  18   show that [the] defendant had a duty to use due care, that he breached that duty, and that the

                                  19   breach was the proximate or legal cause of the resulting injury.” Hayes, 305 P.3d at 255 (quoting

                                  20   Nally v. Grace Community Church, 763 P.2d 948 (Cal. 1988)) (alterations in Hayes). “In

                                  21   California, police officers ‘have a duty to act reasonably when using deadly force.’” Vos v. City of

                                  22   Newport Beach, 892 F.3d 1024, 1037 (9th Cir. 2018) (quoting Hayes, 305 P.3d at 256). “To

                                  23   determine police liability, a court applies tort law’s ‘reasonable care’ standard, which is distinct

                                  24   from the Fourth Amendment’s ‘reasonableness’ standard.” Vos, 892 F.3d at 1037 (citing Hayes,

                                  25   305 P.3d at 262). “The Fourth Amendment is narrower and ‘plac[es] less emphasis on preshooting

                                  26   conduct.’” Id. (quoting Hayes, 305 P.3d at 262) (alteration in original); see also C.V., 823 F.3d at

                                  27
                                                                                         27
                                  28   Case Nos. 17-CV-05095-LHK; 17-CV-06594-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS FOR SUMMARY
                                       JUDGMENT
                                   1   1257 n.6 (9th Cir. 2016) (noting that “state negligence law . . . is broader than federal Fourth

                                   2   Amendment law”). Accordingly, under California law, “tactical conduct and decisions preceding

                                   3   the use of deadly force” may “give[] rise to negligence liability” if they “show, as part of the

                                   4   totality of circumstances, that the use of deadly force was unreasonable.” Hayes, 305 P.3d at 263.

                                   5          Here, the parties effectively dispute whether or not the officers’ conduct was objectively

                                   6   reasonable. Santa Cruz Mot. at 25; Santa Cruz Reply at 15; Opp’n to Santa Cruz at 25. For

                                   7   instance, Plaintiffs argue that Plaintiffs’ negligence claim “can be proven by the same wrongful

                                   8   acts that support their § 1983 claim.” Opp’n to Santa Cruz at 25. Defendants reply that “[A]s

                                   9   Defendants have indicated that Eisner, Vigil, and Ramponi’s use of force was reasonable,

                                  10   Plaintiffs cannot make out any [negligence] claim.” Santa Cruz Reply at 15. Accordingly, the

                                  11   parties agree that the excessive force and the negligence analyses merge.

                                  12          Thus, because the Court denies summary judgment with respect to the Plaintiffs’ § 1983
Northern District of California
 United States District Court




                                  13   excessive force claim against Deputies Eisner, Ramponi, and Vigil in the instant Order, the Court

                                  14   also DENIES summary judgment on Plaintiffs’ negligence claim against Deputies Eisner,

                                  15   Ramponi, and Vigil, as well as the County of Santa Cruz, which may be held vicariously liable for

                                  16   the deputies’ actions. See, e.g., M.H., 62 F. Supp. 3d at 1097 (“Here, the parties agree that the

                                  17   negligence and excessive force analyses merge. Because the Court denies summary judgment with

                                  18   respect to Plaintiffs’ excessive force claim against the Sheriff’s Deputies, it will also deny

                                  19   summary judgment on Plaintiffs’ negligence claim against the officers.”).

                                  20          However, because Plaintiffs concede that the negligence claim and the excessive force

                                  21   analyses merge, and because the Court grants summary judgment with respect to Plaintiffs’

                                  22   supervisory liability claim against Sergeant Ainsworth in the instant Order, the Court also

                                  23   GRANTS summary judgment on Plaintiffs’ negligence claim against Sergeant Ainsworth.

                                  24              c. Assault and Battery Claims
                                  25          Plaintiffs assert assault and battery claims against the Santa Cruz Defendants. The Santa

                                  26   Cruz Defendants move for summary judgment on both claims. Santa Cruz Mot. at 25.

                                  27
                                                                                         28
                                  28   Case Nos. 17-CV-05095-LHK; 17-CV-06594-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS FOR SUMMARY
                                       JUDGMENT
                                   1          As for Plaintiffs’ assault claim, the Santa Cruz Defendants argue that Plaintiffs do not have

                                   2   an assault claim because there was a completed battery. Santa Cruz Mot. at 25. Plaintiffs do not

                                   3   oppose. See Opp’n to Santa Cruz at 25 (discussing only Plaintiffs’ battery claim and not their

                                   4   assault claim). Accordingly, the Court GRANTS the Santa Cruz Defendants’ motion for summary

                                   5   judgment on Plaintiffs’ assault claim.

                                   6          The Court next addresses Plaintiffs’ battery claim. Similar to negligence, “[u]nder

                                   7   California law, a plaintiff bringing a battery claim against a law enforcement official has the

                                   8   burden of proving the officer used unreasonable force.” Bowoto v. Chevron Corp., 621 F.3d 1116,

                                   9   1129 (9th Cir. 2010) (citing Edson v. City of Anaheim, 63 Cal. App. 4th 1269 (1998)); see also

                                  10   Saman v. Robbins, 173 F.3d 1150, 1157 n.6 (9th Cir. 1999) (“A prima facie case for battery is not

                                  11   established under California law unless the plaintiff proves that an officer used unreasonable force

                                  12   against him to make a lawful arrest or detention.”). Like with Plaintiffs’ negligence claim, as to
Northern District of California
 United States District Court




                                  13   Plaintiffs’ battery claim, the parties effectively dispute whether or not the officers’ conduct was

                                  14   objectively reasonable. Santa Cruz Mot. at 25; Santa Cruz Reply at 15; Opp’n to Santa Cruz at 25.

                                  15   Plaintiffs argue that Plaintiffs’ battery claim “can be proven by the same wrongful acts that

                                  16   support their § 1983 claim.” Opp’n to Santa Cruz at 25. Thus, like with Plaintiffs’ negligence

                                  17   claim, the parties agree that the excessive force and the battery analyses merge.

                                  18          Accordingly, because the Court denies summary judgment with respect to the Plaintiffs’ §

                                  19   1983 excessive force claim against Deputies Eisner, Ramponi, and Vigil in the instant Order, the

                                  20   Court also DENIES summary judgment on Plaintiffs’ negligence claim against Deputies Eisner,

                                  21   Ramponi, and Vigil, as well as the County of Santa Cruz, which may be held vicariously liable for

                                  22   the deputies’ actions. See, Cal. Gov’t Code § 815.2; see also e.g., M.H., 62 F. Supp. 3d at 1098

                                  23   (“The parties also agree that a viable excessive force claim precludes summary judgment with

                                  24   respect to Plaintiffs’ assault and battery claims against the Sheriff’s Deputies. For the same reason,

                                  25   the Court will deny summary judgment on those claims.”).

                                  26          However, because Plaintiffs concede that the battery claim and the excessive force

                                  27
                                                                                         29
                                  28   Case Nos. 17-CV-05095-LHK; 17-CV-06594-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS FOR SUMMARY
                                       JUDGMENT
                                   1   analyses merge, and because the Court grants summary judgment with respect to Plaintiffs’

                                   2   supervisory liability claim against Sergeant Ainsworth in the instant Order, the Court also

                                   3   GRANTS summary judgment on Plaintiffs’ battery claim against Sergeant Ainsworth.

                                   4      B. Capitola Defendants’ Motion for Summary Judgment
                                   5          The Court now turns to the Capitola Defendants’ motion for summary judgment. Capitola

                                   6   Defendants argue that: (1) Plaintiffs’ § 1983 claim against Officer Zamora fails; (2) Plaintiffs’

                                   7   Monell claim against the City of Capitola fails; (3) Savannah Smith’s § 1983 right to familial

                                   8   relationship claim fails; and (4) Plaintiffs’ related state law claims also fail. See Santa Cruz Mot.

                                   9   The Court considers each argument in turn.

                                  10          1. Section 1983 Excessive Force Claim
                                  11          Plaintiffs allege that Capitola Defendant Officer Zamora violated Luke Smith’s Fourth

                                  12   Amendment rights by using excessive force on him. The Capitola Defendants argue that summary
Northern District of California
 United States District Court




                                  13   judgment is appropriate on Plaintiffs’ § 1983 excessive force claim because Officer Zamora used

                                  14   objectively reasonable force and therefore did not violate the Fourth Amendment, and because

                                  15   Officer Zamora is entitled to qualified immunity. Capitola Mot. at 10–20.

                                  16          For efficiency purposes, the Court refers the parties to Section III.A.1. for the law on

                                  17   excessive force and qualified immunity. Below, the Court considers (1) whether the alleged

                                  18   misconduct violated a constitutional right, which depends on whether or not Officer Zamora’s use

                                  19   of force against Luke was objectively reasonable; and (2) whether the constitutional right was

                                  20   clearly established at the time of the alleged misconduct.

                                  21                  a. Whether There Has Been a Violation of a Constitutional Right
                                  22          Whether the alleged misconduct violated a constitutional right depends on whether or not

                                  23   Officer Zamora’s use of force against Luke was objectively reasonable. Factors for evaluating

                                  24   reasonableness include, but are not limited to: (1) the severity of the crime at issue; (2) whether the

                                  25   suspect posed an immediate threat to the safety of the officers or others; and (3) whether the

                                  26   suspect actively resisted arrest or attempted to escape.” S.B., 864 F.3d at 1013 (citing Graham,

                                  27
                                                                                         30
                                  28   Case Nos. 17-CV-05095-LHK; 17-CV-06594-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS FOR SUMMARY
                                       JUDGMENT
                                   1   490 U.S. at 396). “Other relevant factors include the availability of less intrusive alternatives to the

                                   2   force employed, whether proper warnings were given and whether it should have been apparent to

                                   3   officers that the person they used force against was emotionally disturbed.” Id. (quoting Glenn,

                                   4   673 F.3d at 872).

                                   5          Below, the Court addresses the four reasonableness factors set forth in S.B.

                                   6                  i. Analysis of Reasonableness Factors
                                   7          There is no dispute as to the first reasonableness factor: severity of the crime. Luke had

                                   8   clearly committed a serious offense when he stabbed his father and uncle multiple times.

                                   9   However, the parties dispute the objective reasonableness of Officer Zamora’s conduct, and the

                                  10   Court finds that a genuine dispute of material fact exists as to the second, third, and fourth

                                  11   reasonableness factors: (1) whether Luke posed an immediate threat to the safety of officers or

                                  12   others; (2) whether Luke actively resisted arrest or attempted to escape; and (3) “other relevant
Northern District of California
 United States District Court




                                  13   factors.” The Court addresses each in turn.

                                  14                          a. Whether Luke Posed an Immediate Threat
                                  15          Defendants’ portray the facts as follows. “While en route, Zamora learned by monitoring

                                  16   the radio that a person was stabbed, and the suspect was on LSD, and dispatchers reported that the

                                  17   suspect jumped on the fire truck trying to get to the stabbing victim.” Capitola Mot. at 4. “Zamora

                                  18   was informed that officers used less lethal 40 mm rounds intending to gain compliance, but the

                                  19   rounds did not stop the suspect and he fled among residences near Pioneer Road.” Id. As for the

                                  20   first time Officer Zamora deployed the canine on Luke, Defendants’ view is that Luke “got up

                                  21   within a matter of one-to-two seconds, armed and ready with the knife in his gloved hand” and

                                  22   that “Officer Zamora at the time and the videos show that Zamora had reasonable cause to

                                  23   consider [Luke] an immediate threat to people in the neighborhood and officers trying to do their

                                  24   duty.” Capitola Reply at 8; Capitola Mot. at 17. Defendants argue that Officer Zamora released the

                                  25   canine again when Luke “did not stop” and “as Smith held the knife in his right hand.” Capitola

                                  26   Mot. at 5–6. As for the third time Officer Zamora deployed the canine on Luke, Defendants argue

                                  27
                                                                                         31
                                  28   Case Nos. 17-CV-05095-LHK; 17-CV-06594-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS FOR SUMMARY
                                       JUDGMENT
                                   1   that “[Luke] lay on his back with the knife still in his hand and his hand pointing up,” that

                                   2   “[o]fficers did not know his condition other than he was holding up the knife,” and that “Zamora

                                   3   yelled a warning that he would send the dog to bite, and thinking [Luke] was refusing to comply

                                   4   and was still as dangerous as he was before, Zamora sent the dog to bite [Luke].” Id. at 6.

                                   5          Plaintiffs’ portray the facts as follows. “[T]he first time Kato was deployed, Luke was

                                   6   standing up with the knife in his right hand down by his side and his left palm down and open, and

                                   7   had ‘started moving to his left,’ but there were no officers to the left of Luke at the time.” Opp’n to

                                   8   Capitola at 9. “The second time Kato was deployed, Officer Zamora could see that Luke was

                                   9   holding a knife in his right hand. Critically, however, Zamora admits that Luke was not doing

                                  10   anything with the knife.” Id. Plaintiffs also highlight Officer Zamora deployed the canine the third

                                  11   time, after Luke was shot and laying on the ground. Plaintiffs write: “[w]hen Luke—whose

                                  12   paralyzed body could not let go of the knife—did not respond to [ ] additional pain stimuli, Officer
Northern District of California
 United States District Court




                                  13   Zamora deployed Kato to bite Luke for a third time. When asked why he did this, Zamora

                                  14   explained that he ‘wanted to get the knife away from him. Thus, as the boy lay motionless and

                                  15   helpless, Kato thrashed and tore his arm around for nearly 20 seconds until Zamora had to

                                  16   physically pull Kato off.” Id. at 7–8. Plaintiffs also cite that the “autopsy report reveals that some

                                  17   of the dog bites Luke sustained that night were ‘perimortem,’ meaning the bites were inflicted as

                                  18   Luke was dying.” Id. at 8.

                                  19          The body camera video and evidence in the record support both parties’ portrayal of the

                                  20   facts. Thus, there is a genuine dispute of material fact as to the reasonableness factor concerning

                                  21   whether Luke posed an immediate threat.

                                  22                          b. Whether Luke Actively Resisted Arrest or Attempted to Escape
                                  23          Defendants’ portray the facts as follows. “Smith fled from the stabbing scene, attacked

                                  24   firefights locked in their truck and then fled again, and fled a third time into the residential area

                                  25   before coming out, sitting down, then springing up with the knife.” Capitola Mot. at 18.

                                  26          Plaintiffs’ portray the facts as follows. At the time officers used force against Luke, Luke

                                  27
                                                                                          32
                                  28   Case Nos. 17-CV-05095-LHK; 17-CV-06594-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS FOR SUMMARY
                                       JUDGMENT
                                   1   did not resist the officers, that “Luke only ever moved his body slowly, which does not warrant the

                                   2   intermediate, potentially deadly force used by Defendant Zamora,” and that “Luke did not attempt

                                   3   to flee or resist when officers approached him as he was passively laying on the ground.” Opp’n to

                                   4   Capitola at 17.

                                   5          The body camera video and evidence in the record support both parties’ portrayal of the

                                   6   facts. Thus, there is a genuine dispute of material fact as to the reasonableness factor concerning

                                   7   whether Luke actively resisted arrest or attempted to escape.

                                   8                          c. Other Relevant Factors
                                   9          Plaintiffs also cite other relevant factors, like: (2) whether the canine, Kato, had a tendency

                                  10   to bite others; (3) the length of Kato’s leash; (4) whether Officer Zamora should have given a

                                  11   warning. The Court discusses each in turn.

                                  12          As to whether the canine, Kato had a tendency to bite others, Plaintiffs raise questions
Northern District of California
 United States District Court




                                  13   regarding Kato’s training, including that Kato was not trained to be a police dog, and that “Officer

                                  14   Zamora knew when he first started working with Kato that there was a risk the canine might bite

                                  15   anyone that came into contact with him.” Opp’n to Capitola at 2. Plaintiffs also cite two incidents

                                  16   where Kato bit someone, despite not being commanded to do so, before the incident with Luke. Id.

                                  17   One incident concerned Kato repeatedly biting a woman that Officer Zamora had already detained

                                  18   as she was lying on the ground. Id. The second incident concerned Kato biting a California

                                  19   Highway Patrol officer after escaping from the backseat of Zamora’s patrol car. Id. at 2–3.

                                  20   Plaintiffs assert that Officer Zamora “did not express any concerns about Kato and that no one

                                  21   from the canine program ever instructed Zamora to seek additional training for Kato.” Id. at 3. By

                                  22   contrast, Defendants assert that “[t]he dog did not have performance problems,” because “[t]he

                                  23   dog never bit the wrong person or any officer when out of the car and working to search for or

                                  24   subdue a suspect.” Capitola Mot. at 9. Defendants also assert that “[t]he dog’s other bites during

                                  25   its life and Zamora’s choices while waiting for the word to act are completely irrelevant to

                                  26   Zamora’s decision to send the dog on a 15-foot leash to bite [Luke].” Id. at 13. Defendants also

                                  27
                                                                                        33
                                  28   Case Nos. 17-CV-05095-LHK; 17-CV-06594-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS FOR SUMMARY
                                       JUDGMENT
                                   1   assert that the City provided continuous training for Zamora and his dog. Capitola Reply at 11.

                                   2          As to the length of the leash, Defendants argue that “Zamora selected a 15-foot leash for

                                   3   his dog for several reasons, which is his discretion.” Capitola Mot. at 4. By contrast, Plaintiffs

                                   4   assert that “[a]lthough Officer Zamora had a thirty-foot leash available, he selected a fifteen-foot

                                   5   leash for Kato that night,” and that “Officer Zamora later explained that the shorter leash and the

                                   6   control he exerted over Kato were necessary because of Kato’s tendency to bite others, including

                                   7   nearby officers.” Opp’n to Capitola at 4, 10–11.

                                   8          As to whether Officer Zamora should have given a warning, Plaintiffs assert that Officer

                                   9   Zamora’s failure to give a warning to Luke or any of the officers at the scene about what Officer

                                  10   Zamora was going to do before he deployed the canine was in direct violation of the City of

                                  11   Capitola’s polices regarding canine use. Opp’n to Capitola at 6. Defendants acknowledge that the

                                  12   Capitola Police Policy provides that the handler should give a warning before ordering the dog to
Northern District of California
 United States District Court




                                  13   bite whenever possible, unless it would increase the risk of injury or escape. Capitola Mot. at 8.

                                  14   However, Defendants assert that: “To tell Smith in advance that the dog was coming, when [Luke]

                                  15   was looking straight at Zamora and the dog, would telegraph to be prepared to stab the dog. On

                                  16   the other hand, the use of surprise and hopefully overwhelming force with the canine would end

                                  17   the situation. There is no benefit in telling the violent suspect to be prepared to stab the dog and/or

                                  18   again flee.” Capitola Mot. at 13. Plaintiffs argue that Defendants’ assertion is belied by Officer

                                  19   Zamora’s testimony that “it was not his decision to deploy Kato, instead he was simply following

                                  20   someone’s (he did not know whose) command to deploy the canine.” Opp’n to Capitola at 19.

                                  21          The body camera video and evidence in the record support both parties’ portrayal of the

                                  22   facts. Thus, there is a genuine dispute of material fact as to the reasonableness factor concerning

                                  23   “other relevant factors.”

                                  24                          d. Conclusion as to Reasonableness of Use of Force

                                  25          Based on the totality of the circumstances, the Court concludes that there is a genuine

                                  26   dispute of material fact as to whether Officer Zamora used objectively reasonable force, and in

                                  27
                                                                                          34
                                  28   Case Nos. 17-CV-05095-LHK; 17-CV-06594-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS FOR SUMMARY
                                       JUDGMENT
                                   1   turn, whether his use of force violated Luke’s Fourth Amendment rights as a matter of law.

                                   2   Graham, 490 U.S. at 396–97.

                                   3              b. Whether the Right was Clearly Established at the Time of the Alleged
                                                     Misconduct
                                   4
                                              As for the second question in the qualified immunity analysis, officers are entitled to
                                   5
                                       qualified immunity where their conduct did not “violate clearly established statutory or
                                   6
                                       constitutional rights of which a reasonable person would have known.” Pearson, 555 U.S. at 231
                                   7
                                       (citation omitted). For a constitutional right to be clearly established, it must be sufficiently clear
                                   8
                                       that a reasonable official would understand that what he is doing violates that right. Mullenix, 136
                                   9
                                       S. Ct. at 308. To do so, the “existing precedent must have placed the statutory or constitutional
                                  10
                                       question beyond debate.” Id. (quotation added).
                                  11
                                              Here, the Court cannot resolve the parties’ dispute as to whether Officer Zamora’s conduct
                                  12
Northern District of California




                                       violated clearly established statutory or constitutional rights of which a reasonable person would
 United States District Court




                                  13
                                       have known. This is because both parties’ arguments depend on whether or not Luke posed an
                                  14
                                       immediate threat during the times Officer Zamora deployed the canine on Luke, and the Court has
                                  15
                                       already found a genuine material dispute as to that fact. See, e.g., Lolli, 351 F.3d at 421 (rejecting
                                  16
                                       the officers qualified immunity argument “[b]ecause of the factual disputes that Lolli has
                                  17
                                       identified”); see Santos, 287 F.3d at 855 n.12 (quoting Saucier, 533 U.S. at 205) (“[W]hether the
                                  18
                                       officers may be said to have made a ‘reasonable mistake’ of fact or law, may depend on the jury’s
                                  19
                                       resolution of disputed facts and the inferences it draws therefrom. Until the jury makes those
                                  20
                                       decisions, we cannot know, for example, how much force was used, and, thus, whether a
                                  21
                                       reasonable officer could have mistakenly believed that the use of that degree of force was
                                  22
                                       lawful.”); M.H., 62 F. Supp. 3d at 1094 (“[T]he core issue for Plaintiffs’ excessive force claim is a
                                  23
                                       factual determination of . . . whether that amount of force was excessive given the circumstances.
                                  24
                                       In such situations, a determination on qualified immunity will rarely be appropriate at summary
                                  25
                                       judgment.”).
                                  26
                                              Accordingly, the Court cannot conclude at this juncture that Officer Zamora is entitled to
                                  27
                                                                                          35
                                  28   Case Nos. 17-CV-05095-LHK; 17-CV-06594-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS FOR SUMMARY
                                       JUDGMENT
                                   1   qualified immunity on Plaintiffs’ excessive force claim. Thus, the Court DENIES the Capitola

                                   2   Defendants’ motion for summary judgment as to the § 1983 excessive force claim against Officer

                                   3   Zamora.

                                   4          2. Monell Claim Against the City of Capitola
                                   5          Plaintiffs’ Thanh-Thanh Hoang and Savannah Smith allege that Defendant City of Capitola

                                   6   is liable under Monell. Defendants argue that summary judgment is appropriate on Plaintiffs’

                                   7   Monell claim against the City of Capitola because Capitola maintains a Use of Force policy and a

                                   8   Canine Policy. Capitola Opp’n at 20–21. The Court finds that Defendants have met their burden of

                                   9   identifying the portions of pleadings, discovery and affidavits that demonstrate the absence of a

                                  10   genuine issue of material fact. Celotex Corp., 477 U.S. at 323.

                                  11          Plaintiffs provide no opposition to Capitola Defendants’ motion for summary judgment on

                                  12   Plaintiffs’ Monell claim. See Opp’n to Capitola; id. at 1 (discussing only that “Plaintiffs brought
Northern District of California
 United States District Court




                                  13   Fourth Amendment excessive force claims and First and Fourteenth Amendment familial

                                  14   relationship claims against Defendant Officer Zamora, as well as state law claims for violation of

                                  15   the Bane Act (Cal. Civ. Code § 52.1), battery, and negligence against Zamora and the City of

                                  16   Capitola”). Indeed, Plaintiffs argue in their opposition that Officer Zamora’s use of the canine

                                  17   violated even the Capitola Police Department’s own policies regarding canine use. Opp’n to

                                  18   Capitola at 6, 8–9, 21.

                                  19          Therefore, because Plaintiffs fail to set forth any “specific facts showing that there is a

                                  20   genuine issue for trial,” Fed. R. Civ. P. 56(e), Defendants, as “the moving party[,] [are] entitled to

                                  21   judgment as a matter of law.” Celotex Corp., 477 U.S. at 323. The Court thus GRANTS Capitola

                                  22   Defendants’ motion for summary judgment on the Monell claim.

                                  23          3. Savannah Smith’s 1983 Right to Familial Relationship Claim
                                  24          Plaintiffs allege a § 1983 claim for loss of familial relationship under the First and

                                  25   Fourteenth Amendments against Officer Zamora. Capitola Defendants move for summary

                                  26   judgment only as to Plaintiff Savannah Smith’s right to familial relationship claim and not as to

                                  27
                                                                                         36
                                  28   Case Nos. 17-CV-05095-LHK; 17-CV-06594-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS FOR SUMMARY
                                       JUDGMENT
                                   1   Thanh-Thanh Hoang and Ian Smith’s right to familial relationship claim. See Capitola Mot. at 23–

                                   2   24. Capitola Defendants argue that: (1) Plaintiff Savannah Smith has no standing to assert this

                                   3   claim; and (2) the Capitola Defendants are entitled to summary judgment on this claim because

                                   4   Plaintiffs cannot show that Officer Zamora acted with a purpose to harm Luke unrelated to

                                   5   legitimate law enforcement objectives. Capitola Mot. at 23–24. However, as discussed in Section

                                   6   III.A.4.a., the Court has already found that Savannah Smith has standing to assert such a claim.

                                   7   Thus, the Court DENIES the Capitola Defendant’s motion for summary judgment on Savannah

                                   8   Smith’s right to familial relationship claim for lack of standing. The Court now turns to

                                   9   Defendants’ second argument, which concerns whether Officer Zamora acted with a purpose to

                                  10   harm Luke that was unrelated to legitimate law enforcement objectives.

                                  11          Defendants argue that Officer Zamora acted with a legitimate police purpose to apprehend

                                  12   Luke because he used the dog to shake the knife from Luke’s hand. Capitola Mot. at 23–24. In
Northern District of California
 United States District Court




                                  13   opposition, Plaintiffs argue that “[a] reasonable jury could readily conclude that Zamora’s actions

                                  14   in this case were carried out with a purpose to harm Luke that was unrelated to any legitimate law

                                  15   enforcement objective” because “the evidence establishes that Zamora repeatedly violated his own

                                  16   department’s policies regarding canine use by deploying Kato in the absence of an imminent threat

                                  17   of violence or serious harm to the public, any officer, or Zamora.” Opp’n to Capitola at 21. The

                                  18   Court also finds it bears repeating the Plaintiffs’ statements in the opposition to the Santa Cruz

                                  19   Defendant’s motion, that “[a] reasonable jury could find that the defendant officers, especially,

                                  20   especially Defendants Ramponi and Zamora, acted without a legitimate law enforcement purpose

                                  21   when they chose to fire a 40 millimeter and sic a canine again on a paralyzed dying boy who had

                                  22   just been shot by an AR-15.” Opp’n to Santa Cruz at 23–24 (citing Zion v. County of Orange, 874

                                  23   F.3d 1072, 1077 (9th Cir. 2017) (finding that head stomping person who was already shot and on

                                  24   the ground could sustain a due process claim).

                                  25          Here, the Court concludes that there is a genuine dispute of material fact as to whether

                                  26   Officer Zamora acted with a purpose to harm Luke unrelated to legitimate law enforcement

                                  27
                                                                                        37
                                  28   Case Nos. 17-CV-05095-LHK; 17-CV-06594-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS FOR SUMMARY
                                       JUDGMENT
                                   1   objectives. Therefore, the Court DENIES the Capitola Defendant’s motion for summary judgment

                                   2   on Plaintiffs’ right to familial relationship claim against Officer Zamora.

                                   3           4. State Law Claims
                                   4           Plaintiffs also bring three state law claims against the Capitola Defendants: (1) Bane Act

                                   5   claim; (2) negligence; and (3) assault and battery. The Court addresses each of these claims in

                                   6   turn.

                                   7              a. Bane Act Claim
                                   8           Plaintiffs bring a Bane Act claim against Officer Zamora and the City of Capitola. The

                                   9   Capitola Defendants move for summary judgment on Plaintiffs’ Bane Act claim.

                                  10           As previously discussed with regards to the Santa Cruz Defendants’ motion for summary

                                  11   judgment, the Ninth Circuit held that “the Bane Act does not require the threat, intimidation or

                                  12   coercion element of the claim to be transactionally independent from the constitutional violation
Northern District of California
 United States District Court




                                  13   alleged,” but the Bane Act does require “a specific intent to violate the arrestee’s right to freedom

                                  14   from unreasonable seizure.” Reese, 888 F.3d at 1043 (internal quotation marks omitted).

                                  15   “Evidence simply showing that an officer’s conduct amounts to a constitutional violation under an

                                  16   ‘objectively reasonable’ standard is insufficient to satisfy the additional intent requirement under

                                  17   the Bane Act.” Losee v. City of Chico, 738 F. App’x 401 (9th Cir. June 18, 2018) (citing Reese,

                                  18   888 F.3d at 1045). “Rather, [the plaintiff] must show that [the officer] ‘intended not only the force,

                                  19   but its unreasonableness, its character as more than necessary under the circumstances.’” Id.

                                  20   (quoting Reese, 888 F.3d at 1045).

                                  21           Here, Capitola Defendants argue that they are entitled to summary judgment on Plaintiffs’

                                  22   Bane Act claim because Plaintiffs cannot show the requisite “specific intent” to violate Luke’s

                                  23   rights. Capitola Mot. at 22; Capitola Reply at 13–14. The Court finds that Defendants have met

                                  24   their burden of identifying the portions of pleadings, discovery and affidavits that demonstrate the

                                  25   absence of a genuine issue of material fact. Celotex Corp., 477 U.S. at 323.

                                  26           In opposition Plaintiffs fail to set forth any “specific facts showing that there is a genuine

                                  27
                                                                                         38
                                  28   Case Nos. 17-CV-05095-LHK; 17-CV-06594-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS FOR SUMMARY
                                       JUDGMENT
                                   1   issue for trial,” Fed. R. Civ. P. 56(e), because Plaintiffs fail to cite to any evidence of specific

                                   2   intent to violate Luke’s rights. Instead, Plaintiffs argue only that “Defendant Zamora intentionally

                                   3   and unlawfully deployed his defective canine to bite Luke, even while he lay dying, in violation of

                                   4   the First, Fourth, and Fourteenth Amendments.” Opp’n to Capitola at 23–24. However,

                                   5   “[e]vidence simply showing that an officer’s conduct amounts to a constitutional violation under

                                   6   an ‘objectively reasonable’ standard is insufficient to satisfy the additional intent requirement

                                   7   under the Bane Act.” Losee, 738 F. App’x at 401 (citing Reese, 888 F.3d at 1045). Because

                                   8   Plaintiffs fail to cite to any evidence of specific intent to violate Luke’s rights, the Court GRANTS

                                   9   the Capitola Defendants’ motion for summary judgment on Plaintiffs’ Bane Act claim against the

                                  10   Capitola Defendants.

                                  11                  b. Negligence Claim
                                  12           Plaintiffs assert a negligence claim against Officer Zamora and, vicariously, the City of
Northern District of California
 United States District Court




                                  13   Capitola. Like the Santa Cruz Defendants’ motion for summary judgment briefing, both Plaintiffs

                                  14   and the Capitola Defendants agree that the excessive force and the negligence analyses merge.

                                  15   Capitola Mot. at 22–23; Opp’n to Capitola at 24.

                                  16           Thus, because the Court denies summary judgment with respect to the Plaintiffs’ § 1983

                                  17   excessive force claim against Officer Zamora, the Court also DENIES summary judgment on

                                  18   Plaintiffs’ negligence claim against Officer Zamora, as well as the City of Capitola, which may be

                                  19   held vicariously liable for Officer Zamora’s actions. See, e.g., M.H., 62 F. Supp. 3d at 1097

                                  20   (“Here, the parties agree that the negligence and excessive force analyses merge. Because the

                                  21   Court denies summary judgment with respect to Plaintiffs’ excessive force claim against the

                                  22   Sheriff’s Deputies, it will also deny summary judgment on Plaintiffs’ negligence claim against the

                                  23   officers.”).

                                  24                  c. Assault and Battery Claims
                                  25           Plaintiffs assert assault and battery claims against the Capitola Defendants. The Capitola

                                  26   Defendants move for summary judgment on both claims. Capitola Mot. at 22–23.

                                  27
                                                                                          39
                                  28   Case Nos. 17-CV-05095-LHK; 17-CV-06594-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS FOR SUMMARY
                                       JUDGMENT
                                   1          Plaintiffs do not oppose the Capitola Defendants’ motion for summary judgment on

                                   2   Plaintiffs’ assault claim. See Opp’n to Capitola at 24–25 (discussing only Plaintiffs’ battery claim

                                   3   and not their assault claim). Accordingly, the Court GRANTS the Capitola Defendants’ motion for

                                   4   summary judgment on Plaintiffs’ assault claim.

                                   5          The Court next addresses Plaintiffs’ battery claim. Like with Plaintiffs’ negligence claim,

                                   6   as to Plaintiffs’ battery claim, the parties effectively dispute whether or not the officers’ conduct

                                   7   was objectively reasonable. Capitola Mot. at 22–23; Capitola Reply at 14–15; Opp’n to Capitola at

                                   8   24–25. Plaintiffs argue that Plaintiffs’ battery claim “can be proven by the same wrongful acts that

                                   9   support their § 1983 claim.” Opp’n to Capitola at 24. Thus, like with Plaintiffs’ negligence claim,

                                  10   the parties agree that the excessive force and the battery analyses merge.

                                  11          Accordingly, because the Court denies summary judgment with respect to the Plaintiffs’ §

                                  12   1983 excessive force claim against Officer Zamora in the instant Order, the Court also DENIES
Northern District of California
 United States District Court




                                  13   summary judgment on Plaintiffs’ negligence claim against Officer Zamora, as well as the City of

                                  14   Capitola, which may be held vicariously liable for the deputies’ actions. See, Cal. Gov’t Code §

                                  15   815.2; see also e.g., M.H., 62 F. Supp. 3d at 1098 (“The parties also agree that a viable excessive

                                  16   force claim precludes summary judgment with respect to Plaintiffs’ assault and battery claims

                                  17   against the Sheriff’s Deputies. For the same reason, the Court will deny summary judgment on

                                  18   those claims.”).

                                  19   IV.    CONCLUSION
                                  20          1. Conclusion as to Santa Cruz Defendants

                                  21          For the reasons given above, the Court rules as follows on the Santa Cruz Defendants’

                                  22   motion for summary judgment:

                                  23              •   The Santa Cruz Defendants’ motion for summary judgment on Plaintiffs’ § 1983

                                  24                  excessive force claim against Deputies Eisner, Ramponi, and Vigil is DENIED;

                                  25              •   The Santa Cruz Defendants’ motion for summary judgment on Plaintiffs’

                                  26                  supervisory liability claim against Sergeant Ainsworth is GRANTED;

                                  27
                                                                                         40
                                  28   Case Nos. 17-CV-05095-LHK; 17-CV-06594-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS FOR SUMMARY
                                       JUDGMENT
                                   1             •   The Santa Cruz Defendants’ motion for summary judgment on Plaintiffs’ Monell

                                   2                 claim against the County of Santa Cruz and Sheriff Hart is GRANTED;

                                   3             •   The Santa Cruz Defendants’ motion for summary judgment on Plaintiffs’ § 1983

                                   4                 right to familial relationship claim is GRANTED as to Sergeant Ainsworth, Deputy

                                   5                 Vigil, and Deputy Eisner, but DENIED as to Deputy Ramponi;

                                   6             •   The Santa Cruz Defendants’ motion for summary judgment on Plaintiffs’ Bane Act

                                   7                 claim against the Santa Cruz Defendants is GRANTED;

                                   8             •   The Santa Cruz Defendants’ motion for summary judgment on Plaintiffs’

                                   9                 negligence claim is DENIED as to Deputies Eisner, Ramponi, and Vigil and the

                                  10                 County of Santa Cruz, but GRANTED as to Sergeant Ainsworth;

                                  11             •   The Santa Cruz Defendants’ motion for summary judgment on Plaintiffs’ assault

                                  12                 claim against the Santa Cruz Defendants is GRANTED;
Northern District of California
 United States District Court




                                  13             •   The Santa Cruz Defendants’ motion for summary judgment on Plaintiffs’ battery

                                  14                 claim is DENIED as to Deputies Eisner, Ramponi, and Vigil and the County of

                                  15                 Santa Cruz, but GRANTED as to Sergeant Ainsworth.

                                  16         2. Conclusion as to Capitola Defendants
                                  17         For the reasons given above, the Court rules as follows on the Capitola Defendants’ motion

                                  18   for summary judgment:

                                  19             •   The Capitola Defendants’ motion for summary judgment on Plaintiffs’ § 1983

                                  20                 excessive force claim against Officer Zamora is DENIED;

                                  21             •   The Capitola Defendants’ motion for summary judgment on Plaintiffs’ Monell

                                  22                 claim against the City of Capitola is GRANTED;

                                  23             •   The Capitola Defendants’ motion for summary judgment on Plaintiff Savannah

                                  24                 Smith’s § 1983 right to familial relationship claim against Officer Zamora is

                                  25                 DENIED;

                                  26             •   The Capitola Defendants’ motion for summary judgment on Plaintiffs’ Bane Act

                                  27
                                                                                      41
                                  28   Case Nos. 17-CV-05095-LHK; 17-CV-06594-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS FOR SUMMARY
                                       JUDGMENT
                                   1                 claim against the Capitola Defendants is GRANTED;

                                   2             •   The Capitola Defendants’ motion for summary judgment on Plaintiffs’ negligence

                                   3                 claim against Capitola Defendants is DENIED;

                                   4             •   The Capitola Defendants’ motion for summary judgment on Plaintiffs’ assault

                                   5                 claim against the Capitola Defendants is GRANTED;

                                   6             •   The Capitola Defendants’ motion for summary judgment on Plaintiffs’ battery

                                   7                 claim against Capitola Defendants is DENIED.

                                   8          3. Surviving Claims
                                   9          The following claims survive summary judgment:

                                  10             •   Plaintiffs’ § 1983 excessive force claim against Deputies Eisner, Ramponi, and

                                  11                 Vigil, and Officer Zamora;

                                  12             •   Plaintiffs’ 1983 right to familial relationship claim against Deputy Ramponi and
Northern District of California
 United States District Court




                                  13                 Officer Zamora;

                                  14             •   Plaintiffs’ negligence claim against Deputies Eisner, Ramponi, and Vigil, the

                                  15                 County of Santa Cruz, Officer Zamora, and the City of Capitola;

                                  16             •   Plaintiffs’ battery claim against Deputies Eisner, Ramponi, and Vigil, the County

                                  17                 of Santa Cruz, Officer Zamora, and the City of Capitola.

                                  18   IT IS SO ORDERED.

                                  19

                                  20   Dated: June 17, 2019

                                  21                                                 ______________________________________
                                                                                     LUCY H. KOH
                                  22                                                 United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27
                                                                                      42
                                  28   Case Nos. 17-CV-05095-LHK; 17-CV-06594-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’ MOTIONS FOR SUMMARY
                                       JUDGMENT
